      Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 1 of 99




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

CHARLES HARMON, BRIAN COBLE,
ASUR VALLEJOS, DAVID LAWRENCE,
individually and as representatives of a
class of participants and beneficiaries of the     Civil Action No.3:20-cv-00021
Shell Provident Fund 401(k) Plan,
                                                   FIRST AMENDED
                           Plaintiffs,             COMPLAINT—CLASS ACTION
 v.
                                                   JURY TRIAL DEMANDED
SHELL OIL COMPANY, TRUSTEES OF
THE SHELL PROVIDENT FUND,
CYNTHIA A.P. DEERE, SCOTT G.
BALLARD, PAUL GOODFELLOW,
RHOMAN J. HARDY, EILEEN M.
PERILLO, CHRISTOPHER B. RICE,
SUSAN M. WARD, GLENN T. WRIGHT,
FIDELITY INVESTMENTS
INSTITUTIONAL OPERATIONS
COMPANY, INC., FMR LLC, FIDELITY
BROKERAGE SERVICES LLC, FIDELITY
PERSONAL AND WORKPLACE
ADVISORS LLC, FIDELITY
INVESTMENTS LIFE INSURANCE
COMPANY, FIDELITY PERSONAL
TRUST COMPANY FSB, AND ALL
OTHER UNKNOWN PLAN
ADMINISTRATORS AND TRUSTEES OF
THE SHELL PROVIDENT FUND FROM
2014 TO THE PRESENT.

                           Defendants.

   1.        Plaintiffs Charles Harmon, Brian Coble, David Lawrence, and Asur

Vallejos individually and as representatives of a class of participants and

beneficiaries of the Shell Provident Fund 401(k) Plan (the “Plan”), bring this action

under 29 U.S.C. §1132(a)(2) and (3) on behalf of the Plan against Defendants Shell


                                          1
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 2 of 99




Oil Company, Trustees of the Shell Provident Fund, Cynthia A.P. Deere, Scott G.

Ballard, Paul Goodfellow, Rhoman J. Hardy, Eileen M. Perillo, Christopher B. Rice,

Susan M. Ward, Glenn T. Wright, all other unknown plan administrators and

trustee of the Shell Provident Fund 401(k) Plan from January 1, 2014 to the

present, (collectively “Shell Defendants”), FMR LLC, Fidelity Investment

Institutional Operations Company, Inc., Fidelity Brokerage Services LLC, Fidelity

Personal and Workplace Advisors LLC, Fidelity Investment Life Insurance

Company, and Fidelity Personal Trust Company FSB, (collectively “Fidelity

Defendants”) for violations of ERISA’s1 fiduciary duties and prohibited transactions

rules.

   2.           ERISA’s fiduciary duty is “the highest known to law.” Sommers Drug

Stores Co. Employee Profit Sharing Tr. v. Corrigan Enterprises, Inc., 793 F.2d 1456,

1468 (5th Cir. 1986) (quoting Donovan v. Bierwirth, 680 F.2d 263, 272 n. 8 (2d Cir.

1982)). The Plan’s fiduciaries, including Defendants, are obligated to act for the

exclusive benefit of participants and beneficiaries and to ensure that Plan expenses

are reasonable and the Plan’s investments are prudent.

   3.           The marketplace for retirement plan services is established and

competitive. Multi-billion-dollar-defined contribution plans, like the Plan, have

tremendous bargaining power to obtain high-quality, low-cost administrative,

managed account, and investment management services. But instead of using the

Plan’s bargaining power to benefit participants and beneficiaries, Shell Defendants



   1   The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461.

                                                2
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 3 of 99




allowed unreasonable expenses to be charged to participants for administration of

the Plan and managed account services, failed to even monitor numerous funds in

the Plan at all, and retained poorly performing investments that similarly situated

fiduciaries removed from their plans.

   4.        Even worse, Shell Defendants allowed the Fidelity Defendants to use

Plan participants’ highly confidential data, including social security numbers,

financial assets, investment choices, and years of investment history to aggressively

market lucrative nonPlan retail financial products and services, which enriched

Fidelity Defendants at the expense of participants’ retirement security.

   5.        To remedy these breaches of duty, Plaintiffs, individually and as

representatives of a class of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) and (3) to enforce

Defendants’ personal liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from each breach of fiduciary duty and to restore to the Plan profits

made through Shell and Fidelity Defendants’ use of Plan assets. In addition,

Plaintiffs seek such other equitable or remedial relief for the Plan as the Court may

deem appropriate.

                          JURISDICTION AND VENUE

   6.        This Court has exclusive jurisdiction over the subject matter of this

action under 29 U.S.C. §1132(e)(1) and 28 U.S.C. §1331 because it is an action

under 29 U.S.C. §1132(a)(2) and (3).

   7.        This District is the proper venue for this action under 29 U.S.C.

§1132(e)(2) and 28 U.S.C. §1391(b) because it is the district in which the subject
                                           3
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 4 of 99




Plan is administered, where at least one of the alleged breaches took place, where

Fidelity Defendants conduct business, and where at least one defendant resides.

                                     PARTIES

                     The Shell Provident Fund 401(k) Plan

   8.        The Plan is a defined contribution, individual account, employee

pension benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34).

   9.        The Plan is established and maintained under a written document in

accordance with 29 U.S.C. §1102(a)(1).

   10.       The Plan provides for retirement income for eligible employees of Shell

Oil Company. Employees are immediately eligible to participate in the Plan on the

first day after the first hour of employment.

   11.       The Plan is held in a trust administered by Trustees of the Shell

Provident Fund designated by Shell Oil Company and the Plan Administrator

designated by the Trustees of the Shell Provident Fund.

   12.       A participant’s retirement income depends upon contributions from

each employee, employer matching contributions, and from the performance of the

Plan’s investment options, net of fees and expenses.

   13.       The Plan has a massive amount of participants’ retirement assets at

stake, representing the retirement income of a large number of participants and

retirees. As of December 31, 2014, the Plan had $10.5 billion in assets and 36,898

participants with account balances. It is one of the largest defined contribution

plans in the United States, ranking in the largest 1/100th of all defined contribution

plans based on total plan assets that filed a Form 5500 with the Department of

                                          4
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 5 of 99




Labor, which is a required filing by defined contribution plans governed by ERISA.

Plans of such great size are commonly referred to as “jumbo plans” or “mega plans”.

                                     Plaintiffs

   14.       Charles Harmon resides in Liberty, Texas, and is a participant in the

Plan under 29 U.S.C. §1002(7) because he and his beneficiaries are or may become

eligible to receive benefits under the Plan. Mr. Harmon invested in the Plan’s Tier I.

   15.       Brian Coble resides in Seattle, Washington, and is a former participant

in the Plan. During the relevant period and until earlier this year, Mr. Coble

utilized managed account services provided by Financial Engines in the Plan. Mr.

Coble invested in Tier II. Mr. Coble also invested in imprudent investments in the

Plan’s Tier III that went unmonitored by Plan fiduciaries. Earlier this year, Mr.

Coble rolled his assets from the Plan into a Fidelity individual retirement account

(“IRA”). Mr. Coble nonetheless is entitled to receive benefits from the Plan in the

amount by which his account would have increased in value as of the time of the

account distribution had Defendants not breached their duties as alleged herein or

had Defendants performed their duties under 29 U.S.C. 1104(a) before that date.

   16.       David Lawrence was a Shell employee until February 1, 2020, when

his company was sold by Shell. Mr. Lawrence resides in, Martinez, California and is

a participant in the Plan under 29 U.S.C. §1002(7) because he and his beneficiaries

are or may become eligible to receive benefits under the Plan. Mr. Lawrence utilized

managed account services provided by Financial Engines in the Plan. Mr. Lawrence

invested in numerous imprudent investments in the Plan within Tier III that went

wholly unmonitored by Plan fiduciaries.
                                          5
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 6 of 99




   17.       Asur Vallejos is a former Shell employee and resides in, Lake Elsinore,

California and is a former participant in the Plan. Mr. Vallejos nonetheless is

entitled to receive benefits from the Plan in the amount by which his account would

have increased in value as of the time of the account distribution had Defendants

not breached their duties as alleged herein or had Defendants performed their

duties under 29 U.S.C. 1104(a) before that date.

                                    Defendants

   18.       Shell Oil Company is a corporation with its office and principal place of

business in Houston, Texas and incorporated in Delaware. Shell Oil Company is the

Plan sponsor under 29 U.S.C. §1002(16). Shell Oil Company is also the employer of

certain of the other Plan fiduciaries. As alleged herein, Shell Oil Company is a

fiduciary under 29 U.S.C. §1002(21)(A) because it exercises discretionary authority

or discretionary control respecting management of the Plan, exercises authority or

control respecting management or disposition of Plan assets, or has discretionary

authority or discretionary responsibility in the administration of the Plan.

   19.       The Trustees of the Shell Provident Fund is a group whose individual

names are listed in the Trust Agreement. The Trustees of the Shell Provident Fund

and their predecessors and successors are named fiduciaries of the Plan.

   20.       The Plan document provides that each Trustee making up the Trustees

of the Shell Provident Fund (collectively the “Trustees”), the Plan Administrator,

and other Employees are Plan fiduciaries. The Trustees may at any time remove or

replace the Plan Administrator.



                                          6
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 7 of 99




   21.       According to the governing Plan document, the Plan Administrator

and the Trustees each have authority to control and manage the administration of

the Plan and discretion to choose the investment options available within the Plan.

The Plan Administrator and Trustees are all Shell employees.

   22.       The Plan Administrator is currently Cynthia A.P. Deere, a Shell

executive.

   23.       The Plan’s Trustees are Scott G. Ballard, Paul Goodfellow, Rhoman J.

Hardy, Eileen M. Perillo, Christopher B. Rice, Susan M. Ward and Glenn T. Wright.

All Trustees are Shell employees and, upon information and belief, Shell executives.

   24.       As alleged herein, the Plan Administrator and Trustees are fiduciaries

to the Plan because they are named fiduciaries in the Plan document and they

possess discretionary control respecting the administration of the Plan and/or

exercise authority or control over Plan assets. 29 U.S.C. §1002(21)(A)(i) and (iii)

   25.       In a pre-litigation letter to Shell, requesting documents required to be

provided under ERISA § 104(b)(4), Plaintiffs requested documents that would

reveal Shell Defendants’ fiduciary process but Shell refused to provide these

documents. Thus, Plaintiffs knowledge of Shell Defendants’ process is informed by

tell-tale signs of a poor process, such as an outdated investment structure,

numerous imprudent investments, and drastically excessive fees.

   26.       Because the specific action taken by each Shell Defendant is not

divulged to Plan participants and is not otherwise publicly known, Plaintiffs cannot




                                           7
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 8 of 99




fully allege specifically how each Shell Defendant acted as described herein, and

therefore refer to Shell Defendants collectively herein, unless otherwise specified.

   27.       Fidelity Investments Institutional Operations Company Inc. (“FIIOC”)

is a corporation with its office and principal place of business in Covington,

Kentucky and incorporated in Massachusetts. FIIOC is the Plan’s recordkeeper. As

alleged herein, FIIOC is a fiduciary because it exercised control over Plan assets

under 29 U.S.C. §1002(21)(A)(i) by collecting, sharing, and using confidential Plan

data for its own and its affiliates’ targeted sales and marketing purposes.

   28.       FMR, LLC is a corporation with its office and principal place of

business in Boston, Massachusetts and incorporated in Delaware.

   29.       Fidelity Brokerage Services LLC (“Fidelity Brokerage”) is a corporation

with its office and principal place of business in Rhode Island and incorporated in

Delaware. Fidelity Brokerage sells products and services offered through the other

Fidelity entities named herein.

   30.       Fidelity Personal and Workplace Advisors LLC is, upon information

and belief, a corporation with its principal place of business and incorporated in

Massachusetts.

   31.       Fidelity Investments Life Insurance Company is a corporation with its

principal place of business in Rhode Island and, upon information and belief,

incorporated in Utah.

   32.       Fidelity Personal Trust Company, FSB is a federal savings bank with,

upon information and belief, its principal place of business in New Hampshire.



                                           8
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 9 of 99




   33.           FIIOC, Fidelity Brokerage Services LLC, Fidelity Personal and

Workplace Advisors LLC, Fidelity Investments Life Insurance Company and

Fidelity Personal Trust Company, FSB are all wholly-owned subsidiaries of FMR,

LLC. Upon information and belief, all Fidelity entities named herein share 10

percent of more of their profits with FMR, LLC. Collectively, FMR, LLC and all

wholly-owned subsidiaries named herein are referred to as “Fidelity Defendants.”

   34.           As alleged herein, Fidelity Defendants are parties-in-interest with

respect to the Plan.

   35.           As alleged herein, the Fidelity Defendants worked in concert with each

other to appropriate and use sensitive, highly confidential Plan participant data to

solicit the purchase of nonPlan retail financial product and services for its own

benefit.

                           ERISA’S FIDUCIARY STANDARDS

   36.           ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Shell Defendants and FIIOC as fiduciaries of the Plan. 29 U.S.C. §1104(a)(1). The

statute states, in relevant part, that:

   [A] fiduciary shall discharge his duties with respect to a plan solely in the

   interest of the participants and beneficiaries and –

         (A) for the exclusive purpose of

                 (i)    providing benefits to participants and their beneficiaries; and

                 (ii)   defraying reasonable expenses of administering the plan;

         [and]



                                              9
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 10 of 99




         (B) with the care, skill, prudence, and diligence under the circumstances

             then prevailing that a prudent man acting in a like capacity and familiar

             with such matters would use in the conduct of an enterprise of like

             character and with like aims.

   37.         Under ERISA, fiduciaries that exercise any authority or control over

Plan assets, including, but not limited to, the selection of Plan investments and

service providers, must act prudently and for the exclusive benefit of participants in

the Plan, monitor the funds in the plan and remove imprudent or excessively

expensive funds. Fiduciaries cannot act for the benefit of third parties including

service providers to the Plan such as recordkeepers, affiliated businesses, such as

brokerage firms, or managed account service providers and those who provide

investment products. Fiduciaries must ensure that the amount of fees paid to those

service providers is no more than reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op.

97-16A; see also 29 U.S.C. §1103(c)(1) (plan assets “shall be held for the exclusive

purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan”).

   38.         An ERISA “trustee has a continuing duty to monitor trust investments

and remove imprudent ones.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015).

Prudence requires a review at “regular intervals.” Id. When making investment

decisions, an ERISA fiduciary “is duty-bound "to make such investments and only

such investments as a prudent [person] would make of his own property. . ..’” In re

Unisys, 74 F.3d 420, 434 (3d Cir. 1996) (quoting Restatement (Second) of Trusts §



                                             10
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 11 of 99




227 (1959)). “[T]he duty to conduct an independent investigation into the merits of a

particular investment” is “the most basic of ERISA’s investment fiduciary duties.”

Id. at 435. A defined contribution plan fiduciary cannot “insulate itself from liability

by the simple expedient of including a very large number of investment alternatives

in its portfolio and then shifting to the participants the responsibility for choosing

among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Instead,

fiduciaries must “initially determine, and continue to monitor, the prudence of each

investment option available to plan participants.” DiFelice v. U.S. Airways, Inc., 497

F.3d 410, 423 (4th Cir. 2007) (emphasis original); see also 29 C.F.R. § 2550.404a-1;

DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Fiduciaries have “a

continuing duty to monitor investments and remove imprudent ones” within a

reasonable time. Tibble, 135 S. Ct. at 1828–29.

   39.         ERISA also imposes explicit, co-fiduciary liabilities on Plan fiduciaries,

specifically identifying a cause of action against a fiduciary for knowingly

participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. 29 U.S.C. §1105(a). The statute states, in relevant part, that:

   In addition to any liability which he may have under any other provisions of this
   part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
   responsibility of another fiduciary with respect to the same plan in the following
   circumstances:

         (1)   if he participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such act or omission is
               a breach; [or]

         (2)   if, by his failure to comply with section 1104(a)(1) of this title in the
               administration of his specific responsibilities which give rise to his



                                             11
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 12 of 99




               status as a fiduciary, he has enabled such other fiduciary to commit a
               breach; or

         (3)   if he has knowledge of a breach by such other fiduciary, unless he
               makes reasonable efforts under the circumstances to remedy the
               breach.

29 U.S.C. §1105(a).

   40.         The general fiduciary duties imposed by 29 U.S.C. §1104 are

supplemented by a detailed list of transactions that are expressly prohibited by 29

U.S.C. §1106, and are considered per se violations because they entail a high

potential for abuse. Section 1106(a)(1)(D) states that “a fiduciary with respect to a

plan shall not cause the plan to engage in a transaction, if he knows or should know

that such transaction constitutes a direct or indirect – transfer to, or use by or for

the benefit of a party in interest, of any assets of the plan.”

   41.         29 U.S.C. §1132(a)(2) authorizes a Plan participant to bring a civil

action to enforce a breaching fiduciary’s liability to the Plan under 29 U.S.C. §1109.

Section 1109(a) provides in relevant part:

   Any person who is a fiduciary with respect to a plan who breaches any of the
   responsibilities, obligations, or duties imposed upon fiduciaries by this
   subchapter shall be personally liable to make good to such plan any losses to the
   plan resulting from each such breach, and to restore to such plan any profits of
   such fiduciary which have been made through use of assets of the plan by the
   fiduciary, and shall be subject to such other equitable or remedial relief as the
   court may deem appropriate, including removal of such fiduciary.

   42.         29 U.S.C. §1132(a)(3) authorizes a Plan participant to bring a civil

action to enjoin any act or practice which violates ERISA or the terms of the Plan or

to obtain other appropriate equitable relief—including from non-fiduciaries—to

redress such violations or to enforce ERISA or the terms of the Plan.

                                           12
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 13 of 99




                      FACTS APPLICABLE TO ALL COUNTS

   43.         “Defined contribution plans dominate the retirement plan scene

today.” LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 255 (2008). In the private

sector, such plans have largely replaced the defined benefit pension plans that were

America’s retirement system when ERISA was enacted in 1974. The consulting firm

Towers Watson studied Fortune 100 companies from 1985 to 2012 and found that

the type of retirement plan offered has essentially flipped over the last 3 decades.

Whereas in 1985, 89 of the Fortune 100 companies offered a traditional DB plan, in

2012, only 11 of the Fortune 100 companies offered defined benefit plans to newly

hired employees. Thus, defined contribution plans have become America’s

retirement system.

   44.         A fundamental difference between traditional pension plans and

defined contribution plans is that in the former the employer’s assets are at risk. In

the Plan, it is the employees and retirees’ funds at risk.

   45.         Each participant in the Plan has an individual account, and directs

plan contributions into one or more investment options in a lineup chosen by the

plan’s fiduciaries. “[P]articipants’ retirement benefits are limited to the value of

their own individual investment accounts, which is determined by the market

performance of employee and employer contributions, less expenses.” Tibble, 135 S.

Ct. at 1826.

   46.         Most of the fees assessed to participants in a defined contribution plan

are attributable to two general categories of services: plan administration (including

recordkeeping), and investment management. Since the early 2000s, managed
                                           13
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 14 of 99




account services make up a third category of fees assessed to participants. These

expenses “can sometimes significantly reduce the value of an account in a defined-

contribution plan.” Id.

   47.           The Plan’s fiduciaries have control over these expenses. The Shell

Defendant fiduciaries are responsible for hiring administrative service providers,

such as the Plan recordkeeper, and negotiating and approving all compensation

paid to service providers by the Plan. The Shell Defendant fiduciaries also have

exclusive control over the menu of investment options to which participants may

direct the assets in their accounts. Those selections each have their own fees which

are deducted from the returns that participants receive on their investments. The

Shell Defendant fiduciaries are responsible for hiring managed account providers

and negotiating and approving those service providers’ compensation.

   48.           These fiduciary decisions dramatically affect the amount of money that

the Plan’s participants are able to save for retirement. According to the U.S.

Department of Labor, a 1% difference in fees over the course of a 35-year career

makes a difference of 28% in savings at retirement. U.S. Dep’t of Labor, A Look at

401(k) Plan Fees, at 1–2 (Aug. 2013).2 Accordingly, fiduciaries of defined

contribution plans must engage in a rigorous process to control these costs and

ensure that participants pay no more than a reasonable level of fees. This is

particularly true for multi-billion dollar plans like the Plan, which have the

bargaining power to obtain the highest level of service and the very lowest fees. The



   2   Available at http://www.dol.gov/ebsa/pdf/401kfeesemployee.pdf.

                                                 14
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 15 of 99




fees available to multi-billion dollar retirement plans are orders of magnitude lower

than the much higher retail fees available to small plans or individual investors.

   49.       The entities that provide services to the Plan have an incentive to

maximize their fees by putting their own higher-cost, proprietary funds in the Plan,

collecting the highest amount possible for recordkeeping and managed account

services, rolling Plan participants’ money out of the Plan and into proprietary IRAs,

soliciting the purchase of wealth management services, credits cards and other

retail financial products, and maximizing the number of nonPlan products sold to

participants. For each additional dollar in fees paid to a service provider, Plan

participants’ retirement savings are directly reduced by the same amount, and

participants lose the potential for those lost assets to grow over the remainder of

their careers. Accordingly, Plan participants’ retirement security is directly affected

by the diligence used by Plan fiduciaries to control, negotiate, reduce the Plan’s fees,

and safeguard Plan assets.

   50.       Plan fiduciaries must be cognizant of providers’ self-interest in

maximizing fees, and cannot simply accede to the providers’ desires and

recommendations for the Plan—e.g., proprietary funds and managed account

services that will maximize the provider’s fees and unrestricted access to Plan

participant’s confidential information to sell nonPlan retail products and financial

management services—without negotiating or considering alternatives. In order to

act in the exclusive interest of participants and not in the service providers’

interest, Plan fiduciaries must negotiate as if their own money and information is at



                                          15
     Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 16 of 99




stake. Instead of simply accepting the investment funds, fees and relinquishment of

confidential data for marketing purposes sought by these conflicted Plan providers,

fiduciaries must consider whether participants would be better served by using

alternative investment products or services and avoid enabling the use of

participant data for any purpose outside the Plan.

     51.        There are recordkeepers that provide recordkeeping services only and

do not sell investment products. These vendors do not link proprietary investment

products in a plan to provide recordkeeping services.

I.         Investment options in defined contribution plans

     52.        Plan fiduciaries determine the available investment options in the

Plan. Each investment option is typically a pooled investment product, such as a

mutual fund, and invests in a diversified portfolio of securities in a broad asset class

such as fixed income, bonds, or equities.

     53.        Shell Defendants select investment options into which participants’

investments are directed. Once selected for inclusion in the Plan, those investments

are internally categorized into tiers within the Plan. The Plan’s internal

designations are as follows:

             a. Tier I: The first tier contains BlackRock LifePath Funds. These are
                target date funds. The LifePath Funds are also the default funds for
                the Plan.

             b. Tier II: This tier offers mostly passively managed index mutual funds,
                Royal Dutch Shell Stock and a Thrift Fund that functions like a
                money-market fund.

             c. Tier III: This tier offers both actively and passively managed mutual
                funds. The funds in Tier III are: Fidelity Asset Manager (20%, 30%,

                                            16
Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 17 of 99




        40%, 50%, 60%, 70% and 85%); Fidelity Freedom (2005, 2010, 2015,
        2020, 2025, 2030, 2035, 2040, 2045, 2050, 2055, 2060), Fidelity
        Freedom Income Fund, Fidelity Freedom Index (2005, 2010, 2015,
        2020, 2025, 2030, 2035, 2040, 2045, 2050, 2055, 2060); Fidelity
        Freedom Income Index Fund; Fidelity Money Market Government
        Portfolio (Inst); Fidelity Money Market Treasury Only (Inst); Fidelity
        Money Market Treasury Portfolio (Inst); Fidelity Money Market
        Portfolio (Inst); American Beacon Balanced (Inst); Calvert Balanced
        Portfolio (I); Fidelity Balanced Fund (K); Fidelity Four-in-one Index;
        Fidelity Puritan (K); Fidelity Strategic Dividend & Income Fund;
        Fidelity Strategic Real Return Fund; FPA Crescent Fund; Franklin
        Mutual Shares (R6); Invesco Equity and Income Fund (R6); Janus
        Henderson Balanced Fund (N); Oakmark Equity and Income Fund
        (Inst); USAA Cornerstone Moderately Aggressive; Fidelity Convertible
        Securities; Morgan Stanley Institutional Fund Trust; Global Strategist
        Portfolio (Inst); Fidelity Floating Rate High Income Fund; Fidelity
        New Markets Income Fund; Fidelity Capital & Income Fund; Fidelity
        Focused High Income Fund; Fidelity Global High Income Fund;
        Fidelity Short Duration High Income Fund; Neuberger Berman High
        Income Bond Fund (R6); PIMCO High Yield Fund (Inst); Fidelity
        Inflation-Protected Bond Index Fund; PIMCO Real Return Fund (Inst);
        Fidelity Intermediate Bond Fund; Fidelity Investment Grade Bond
        Fund; Fidelity Mortgage Securities Fund; Fidelity Sustainability Bond
        Index Fund; Fidelity U.S. Bond Index Fund; Fidelity U.S. Bond Index
        Fund (IS); Neuberger Berman Core Bond Fund (Inst); Western Asset
        Core Bond (IS); AMG Managers Loomis Sayles Bond (I); Calvert Bond
        Fund (I); Fidelity Total Bond K6 Fund; Janus Henderson Flexible
        Bond Fund (N); Morgan Stanley Institutional Fund Trust Core Plus
        Fixed Income Portfolio (Inst); PIMCO Total Return Fund (Inst); USAA
        Income Fund R6 Shares; Western Asset Core Plus Bond (IS); Fidelity
        GNMA Fund; Fidelity Government Income Fund; Fidelity
        Intermediate Government Income Fund; Fidelity Intermediate
        Treasury Bond Index; USAA Government Securities Fund R6 Shares;
        Wells Fargo Government Securities Fund (Inst); Fidelity Long-Term
        Treasury Bond Index Fund; PIMCO Long-Term U.S. Government
        Fund (Inst); Fidelity Strategic Income Fund; Templeton Global Bond
        Fund (R6); Fidelity Limited Term Government Fund; Fidelity Short-
        Term Treasury Bond Index Fund; Fidelity Limited Term Bond Fund;
        Fidelity Short-Term Bond Fund; Fidelity Short-Term Bond Index

                                   17
Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 18 of 99




        Fund; PIMCO Low Duration Fund (Inst); Wells Fargo Short-Term
        Bond (Inst); Fidelity Conservative Income Bond Fund (Inst); Wells
        Fargo Ultra Short-Term Income Fund (Inst); Aberdeen Global
        Unconstrained Fixed Income Fund (Inst); PIMCO Global Bond
        Opportunities Fund (Unhedged) (Inst); Fidelity Global Credit Fund
        ClearBridge Value Trust (I); DWS Core Equity Fund (R6); Domini
        Impact Equity Fund Institutional Shares; Fidelity 500 Index Fund;
        Fidelity Disciplined Equity Fund (K); Fidelity Dividend Growth (K);
        Fidelity Export and Multinational Fund (K); Fidelity Growth & Income
        Portfolio (K); Fidelity Large Cap Core Enhanced Index Fund; Fidelity
        Large Cap Stock K6 Fund; Fidelity Mega Cap Stock Fund
        Fidelity New Millennium Fund; Fidelity Total Market Index Fund;
        Fidelity Total Market Index Fund (INS); Fidelity U.S. Sustainability
        Index Fund; Neuberger Berman Focus Fund (Inst); Neuberger Berman
        Sustainability Equity Fund (R6); Oakmark Fund (Inst); Oakmark
        Select Fund (Inst); Alger Capital Appreciate Fund (Z); American
        Century Ultra Fund (R6); Calvert Equity Fund (I); ClearBridge
        Aggressive Growth Fund (IS); ClearBridge Large Cap Growth Fund
        (IS); Fidelity Blue Chip Growth Commingled Pool; Fidelity Capital
        Appreciation Fund (K); Fidelity Contrafund Commingled Pool; Fidelity
        Focused Stock Fund; Fidelity Fund (K); Fidelity Growth Company
        Commingled Pool; Fidelity Growth Discovery Fund (K); Fidelity
        Independence Fund (K); Fidelity Large Cap Growth Enhanced Index
        Fund; Fidelity Large Cap Growth Index Fund; Fidelity Magellan
        Commingled Pool; Fidelity Nasdaq Composite Index Fund; Fidelity
        OTC Commingled Pool; Fidelity Stock Selector All Cap Fund (K);
        Fidelity Trend Fund; Janus Henderson Research Fund (N); Loomis
        Sayles Growth Fund (N); Morgan Stanley Institutional Fund, Inc.
        Growth Portfolio (IS); Neuberger Berman Guardian Fund (Inst); TCW
        Select Equities Fund (I); Touchstone Sands Capital Select Growth
        Fund (Y); USAA Growth Fund Institutional Shares; Wells Fargo
        Growth Fund (R6); Wells Fargo Large Cap Growth Fund (R6); Wells
        Fargo Opportunity Fund (Inst); American Beacon Large Cap Value
        Fund (Inst); American Century Large Company Value Fund (R6); DWS
        CROCI Equity Dividend Fund (R6); Fidelity Blue Chip Value Fund;
        Fidelity Equity Dividend Income Fund (K); Fidelity Equity-Income
        Commingled Pool; Fidelity Large Cap Value Index Fund; Fidelity
        Stock Selector Large Cap Value Fund; Fidelity Value Discovery K6
        Fund; Fidelity Value Strategies Fund (K); Fidelity Low Priced Stock

                                  18
Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 19 of 99




        (K); Invesco Growth and Income Fund (R6); Lord Abbett Affiliated
        Fund (R6); Neuberger Berman Large Cap Value Fund (Inst); USAA
        Income Stock Fund R6 Shares; CRM Mid Cap Value Fund (Inst);
        Calvert Mid-Cap Fund (I); Fidelity Extended Market Index Fund;
        Fidelity Leveraged Company Stock Fund (K); Fidelity Mid Cap Index
        Fund; Fidelity Mid Cap Stock Fund (K); Fidelity Stock Selector Mid
        Cap Fund; Invesco Mid Cap Core Equity Fund (R6); Victory RS Value
        Fund (Y); Wells Fargo Common Stock Fund (R6); AMG Managers
        Cadence Mid Cap Fund (Z); Alger Mid Cap Growth Portfolio (I-2);
        Artisan Mid Cap Fund (Inst); Baron Asset Fund (Inst); Baron Growth
        Fund (Inst); Columbia Acorn Select Fund Institutional 3 Class;
        Fidelity Growth Strategies K6 Fund; Franklin Small-Mid Cap Growth
        Fund (R6); Janus Henderson Enterprise Fund (N); Morgan Stanley
        Institutional Fund Trust Discovery Portfolio (IS); Neuberger Berman
        Mid Cap Growth Fund (R6); Virtus KAR Small-Cap Core Fund (R6);
        Wells Fargo Discovery Fund (R6); AB Discovery Value Fund (Z); Ariel
        Appreciation Fund (Inst); Ariel Fund (Inst); Artisan Mid Cap Value
        Fund (Inst); Fidelity Low-Priced Stock Commingled Pool; Fidelity Mid
        Cap Enhanced Index Fund; Fidelity Mid Cap Value K6 Fund; Fidelity
        Value Fund (K); Lord Abbett Mid Cap Stock Fund (R6); Neuberger
        Berman Mid Cap Intrinsic Value Fund (Inst); Wells Fargo C&B Mid
        Cap Value Fund (Inst); Wells Fargo Special Mid Cap Value Fund (R6);
        American Century Small Company Fund (I); Fidelity Event Driven
        Opportunities Fund; Fidelity Small Cap Discovery Fund; Fidelity
        Small Cap Enhanced Index Fund; Fidelity Small Cap Stock K6 Fund;
        Fidelity Stock Selector Small Cap Fund; Loomis Sayles Small Cap
        Value Fund (N); Royce Total Return Fund (Inst); Victory RS Partners
        Fund (Y); AMG Managers Special Equity Fund (I)
        Alger Small Cap Growth Portfolio (I-2); Baron Small Cap Fund (Inst);
        Fidelity Small Cap Growth K6 Fund; Hartford Small Cap Growth
        Fund (R6); Morgan Stanley Institutional Fund, Inc. Inception Portfolio
        (IS); Neuberger Berman Genesis Fund (R6); Rice Hall James Micro
        Cap Portfolio (Inst); Royce Smaller-Companies Growth Fund (Inst);
        Victory RS Small Cap Growth Fund (Y); AllianzGI NFJ Small-Cap
        Value Fund (R6); Fidelity Small Cap Value Fund; Royce Opportunity
        Fund (Inst); Wells Fargo Small Company Value Fund (R6); Fidelity
        China Region Fund; Fidelity Emerging Europe, Middle East, Africa
        (EMEA) Fund; Fidelity Emerging Markets Discovery Fund; Fidelity
        Emerging Markets Index Fund; Fidelity Emerging Markets Index

                                   19
Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 20 of 99




        Fund (INS); Fidelity Total Emerging Markets Fund; Morgan Stanley
        Institutional Fund, Inc. Active International Allocation Portfolio (I);
        Morgan Stanley Institutional Fund, Inc. International Equity Portfolio
        (IS); USAA International Fund Institutional Shares; Artisan
        International Fund (Inst); Fidelity Diversified International
        Commingled Pool; Fidelity International Capital Appreciation K6
        Fund; Fidelity International Discovery Fund (K); Fidelity
        International Growth Fund; Fidelity International Index Fund;
        Fidelity Overseas Fund (K); Fidelity Total International Equity Fund;
        Fidelity Total International Index (PR); Fidelity Total International
        Index; Hartford International Growth Fund (Y); Neuberger Berman
        International Equity Fund (R6); American Beacon International
        Equity Fund (Inst); Fidelity International Enhanced Index Fund;
        Fidelity International Value Fund; Templeton Foreign Fund (R6);
        Fidelity International Small Cap Fund; Fidelity International Small
        Cap Opportunities Fund; Fidelity Japan Fund; Fidelity Japan Smaller
        Companies Fund; Fidelity Latin America Fund; Fidelity Canada Fund;
        Fidelity Nordic Fund; Fidelity Emerging Asia Fund; Fidelity Global
        Equity Income Fund; Fidelity Worldwide Fund; Franklin Mutual
        Global Discovery Fund (R6); Janus Henderson Global Research Fund
        (N); Templeton Growth Fund (R6); Templeton World Fund (R6); DWS
        Global Small Cap Fund (R6); Invesco Global Small & Mid Cap Growth
        Fund (R5); Fidelity Select Communication Services Portfolio; Fidelity
        Select Telecommunications Portfolio; Fidelity Select Wireless Portfolio;
        Fidelity Select Automotive Portfolio; Fidelity Select Construction and
        Housing Portfolio; Fidelity Select Consumer Discretionary Portfolio;
        Fidelity Select Leisure Portfolio; Fidelity Select Retailing Portfolio;
        Fidelity Select Consumer Staples Portfolio; Fidelity Select Energy
        Portfolio; Fidelity Select Energy Service Portfolio; Fidelity Select
        Natural Gas Portfolio; Fidelity Select Natural Resources Portfolio;
        Fidelity Select Gold Portfolio; Fidelity Select Banking Portfolio;
        Fidelity Select Brokerage and Investment Management Portfolio;
        Fidelity Select Consumer Finance Portfolio; Fidelity Select Financial
        Services Portfolio; Fidelity Select Insurance Portfolio; Fidelity
        International Real Estate Fund; Fidelity Select Biotechnology
        Portfolio; Fidelity Select Health Care Portfolio; Fidelity Select Health
        Care Services Portfolio; Fidelity Select Medical Technology and
        Devices Portfolio; Fidelity Select Pharmaceuticals Portfolio; Fidelity
        Select Air Transportation Portfolio; Fidelity Select Defense and

                                    20
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 21 of 99




             Aerospace Portfolio; Fidelity Select Environment and Alternative
             Energy Portfolio; Fidelity Select Industries Portfolio; Fidelity Select
             Transportation Portfolio; Fidelity Global Commodity Stock Fund;
             Fidelity Select Chemicals Portfolio; Fidelity Select Materials Portfolio;
             Fidelity Real Estate Income Fund; Fidelity Real Estate Index Fund;
             Fidelity Real Estate Investment Portfolio; Fidelity Select
             Communications Equipment Portfolio; Fidelity Select Computers
             Portfolio; Fidelity Select IT Services Portfolio; Fidelity Select
             Semiconductors Portfolio; Fidelity Select Software and IT Services
             Portfolio; Fidelity Select Technology Portfolio; Fidelity Select Utilities
             Portfolio; Fidelity Telecom and Utilities Fund; and all share classes of
             the above listed funds or mutual fund alternatives of the above listed
             commingled pools that were in the Plan during the relevant period.

          d. Tier IV: This tier functions as a traditional brokerage account. On the
             Plan participant funds the brokerage account outside of the Plan, the
             Plan participant can select thousands of mutual funds, exchange
             traded funds, individual securities, options, corporate bonds, U.S.
             Treasuries, Certificates of Deposit, Zero-Coupon bond, Mortgage-
             backed bonds, and U.S. government agency bonds. FIIOC refers to this
             tier as “BrokerageLink.”

   54.       Once a Plan participant signs up for the Plan, they are immediately

permitted to invest in any investment within Tiers I-III through their NetBenefits

account, which is an online platform that Plan participants use to direct their

investments. Plan participants can direct ongoing contributions to any investment

within Tiers I-III.

   55.       In contrast, Plan participants in Tier IV BrokerageLink must

affirmatively add BrokerageLink, Tier IV, onto their Fidelity NetBenefits platform.

To add BrokerageLink a Plan participant must complete several steps. The

BrokerageLink option will not appear as an option for a Plan participant until these

steps are completed. First, a Plan participant must choose to open a separate


                                          21
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 22 of 99




BrokerageLink Account. The Plan participant is then provided with several

documents, including Fidelity BrokerageLink’s Participant Agreement and Account

Terms and Conditions, Important Notices, Commission Schedules and other

documents and disclosures. A Plan participant is also required to agree to an

arbitration clause related to their use of BrokerageLink. Once the BrokerageLink

account is added, the Plan participant must then fund the account by moving funds

from their Plan account to their BrokerageLink account before the participant can

make any investment election. No ongoing Plan contributions are added to Tier IV,

the Plan participant must continually move ongoing contributions from the Plan

into their Tier IV BrokerageLink account.

   56.       Tier III and Tier IV are not only redundant, but having both creates

additional harm as it conveys that a sensible fund screening has taken place in Tier

III. Having Tier III in the Plan, which unlike BrokerageLink has no barrier to Plan

participant investment, suggests to Plan participants that any investment fund

within Tier III is safe for their retirement savings.

   57.       Defendants also select those investment options that are removed from

the Plan in Tiers I-III. The investments in Tiers I -III are designated by Shell

Defendants as designated investment alternatives offered under the Plan.

   58.       Each of the over 300 designated investment options in Tier I-III listed

in Paragraph 53 are individually listed on the Plan’s Forms 5500 and the required

participant disclosures during the relevant period.




                                           22
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 23 of 99




   59.           Individual investment options available through Tier IV

BrokerageLink are not listed on the Plan’s Forms 5500 or the required participant

disclosures.

   60.           The Plan document provides that “Selecting Investment Offerings is a

fiduciary act that is the responsibility of the Trustees. Trustees [Shell Defendants]

shall have the discretionary authority to establish Investment Offerings and

investment tiers and to allot Investment Offerings among the tiers.”

   61.           Mutual fund fees are usually expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund deducts 1% of

fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis

points (bps).3 The fees deducted from a mutual fund’s assets reduce the value of the

shares owned by fund investors.

   62.           Some mutual funds engage in a practice known as “revenue sharing.”

In a revenue-sharing arrangement, a mutual fund pays a portion of its expense

ratio to the entity providing administrative and recordkeeping services to a plan,

putatively as compensation for providing those services. Mega plans, such as the

Plan, can command much lower fees than retail investors. The duty of prudence

includes a duty to be cost-conscious and “to minimize costs,” because “[w]asting

beneficiaries’ money is imprudent[.]” Tibble v. Edison Int’l, 843 F.3d 1187, 1198 (9th

Cir. 2016) (quoting Unif. Prudent Investor Act §7). The difference in fees between a

mutual fund’s retail and institutional share classes is often attributable to revenue



   3   One basis point is equal to 1/100th of one percent (or 0.01%).

                                                   23
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 24 of 99




sharing. To illustrate, a fund’s retail share class may have an expense ratio of 100

bps, including 25 bps of revenue sharing, while the institutional share charges 75

bps, with no or lesser revenue sharing. The presence of revenue sharing thus

provides an incentive for administrative service providers to recommend that the

fiduciary select the recordkeepers proprietary higher-cost funds, including in-house

funds of the administrative service provider that pay the provider revenue sharing.

“[V]ery little about the mutual fund industry,” including revenue sharing practices,

“can plausibly be described as transparent[.]” Leimkuehler v. Am. United Life Ins.

Co., 713 F.3d 905, 907 (7th Cir. 2013).

   63.       Retaining an unmonitored Tier III was imprudent because a fiduciary

“has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S. Ct. at 1828. Plan fund selections must be the result of a detailed due

diligence process that considers factors such as risk, investment return, and

expenses of available investment alternatives, and the fiduciary must give

“appropriate consideration” to “the role the investment or investment course of

action plays . . . in the plan’s investment portfolio,” 29 C.F.R. §§2550.404a-1(b)(i)-

(ii). Fiduciaries cannot discharge their duties “by the simple expedient of including

a very large number of investment alternatives in its portfolio and then shifting to

the participants the responsibility for choosing among them.” Hecker, 569 F.3d at

711. This removes the benefit of pooling assets consistent with the size of the Plan.




                                           24
   Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 25 of 99




   A. Shell Defendants used an obsolete, imprudent Tier III structure for
      the Plan’s investment menu.

   64.       Since 2014, Shell Defendants have retained over 300 designated

investment options in the Plan, most of which are Fidelity’s proprietary mutual

funds. Shell Defendants refer to these investments as Tier III.

   65.       Shell Defendants agreed to allow Fidelity to automatically put its

mutual funds in the Plan without any initial screening process by Shell Defendants

to determine whether the funds are prudent options for participants to invest their

retirement assets.

   66.       In fact, a Plan participant could invest in a new Fidelity mutual fund,

which was automatically added to the Plan without prior fiduciary review or

approval. The selection and retention of hundreds of Fidelity proprietary mutual

funds directly benefitted Fidelity through the receipt of unreasonable investment

management and recordkeeping fees.

   67.       Shell Defendants also retained these funds in the Plan without

conducting any ongoing monitoring of the funds in Tier III to ensure that they

remain prudent. Assembling a haphazard lineup of over 300 options, most that were

proprietary to Fidelity—and shifting to participants the burden to screen those

options for prudence—reflects an imprudent investment selection and monitoring

process.

   68.       At all relevant times, each investment in Tier III was a designated

investment alternative in the Plan that required oversight by the Plan’s fiduciaries.




                                         25
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 26 of 99




   69.          Despite failing to monitor or remove any fund in the Tier III, Shell

Defendants utilized their discretion and made decisions related to investments in

Tier III. For example, among others, as of December 31, 2014 the Plan retained the

Fidelity Blue Chip Growth Fund—Class K mutual fund in Tier III. By December 31,

2018, the Shell Defendants caused the Fidelity Blue Chip Growth Fund to move to a

commingled pool structure.

   70.          By 2012, only a few Fidelity clients still used an investment structure

similar to the Plan’s Tier III, and Fidelity no longer offered the investment

structure to new clients. Consultants and legal advisors throughout the industry

told those very few plan sponsors that retained structures like Tier III that they

had a duty to monitor funds in that tier and remove imprudent ones.

   71.          Fidelity informed plan sponsors that investments within internally

designated tiers, such as those in the Plan’s Tier III, are designated investment

alternatives that they must be monitored and evaluated by plan fiduciaries.

   72.          In contrast to the Plan’s 300-fund investment structure, T. Rowe Price

surveyed its defined contribution recordkeeping clients and found that the average

number of investment options ranged from 13.6 in 2008 to 16.2 in 2017. According

to Callan Investments Institute’s 2015 Defined Contribution Trends survey, defined

contribution plans in 2014 had on average 15 investment options, excluding target

date funds. See Callan Investments Institute, 2015 Defined Contribution Trends, at

28 (2015).4 This number of options is the output of an evaluation and selection by



   4Available   at https://www.callan.com/research/files/990.pdf.

                                                  26
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 27 of 99




prudent fiduciaries of prudent investment choices in each investment style and

appropriate asset class that allows plan participants to construct an appropriate

asset allocation. It also enhances plan fiduciaries evaluation of the investments in

the plan. Indeed, since it is the fiduciaries in the Plan who ERISA holds to a

standard of a prudent financial expert, it is important for fiduciaries to perform that

selection and evaluation role for the exclusive benefit of participants, who are not

financial experts.

   73.         Despite including over 300 funds in the Plan, Shell Defendants did not

monitor any funds in Tier III and failed to remove any funds from Tier III.

   74.         By 2014, similarly situated fiduciaries who diligently monitored and

reviewed their plans’ investments had eliminated Tier III structures and

transferred the assets in such tiers to investments in similar asset classes within

their plans’ core menu of approximately 13 to 16 investments (not including target

date funds).

   75.         As evidenced by Shell Defendants agreeing to provide and include

every Fidelity mutual fund (presently existing or created in the future) and over 100

other non-Fidelity mutual funds—over 300 investment options—the Shell

Defendants failed to engage in any prudent and loyal fiduciary process to select and

maintain only prudent and reasonably priced investments as Plan investment

options.

   76.         Had Shell Defendants engaged in a reasoned decision making process

consistent with similarly situated defined contribution plan fiduciaries, Shell



                                          27
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 28 of 99




Defendants would have concluded that participants’ interests would be better

served by eliminating the unmonitored Tier III. Shell Defendants’ failure to engage

in that process and to eliminate the Tier III wholly unmonitored funds caused the

Plan and its participants to lose in excess of $70 $ million compared to what those

assets would have earned in an alternative, prudent lineup utilized by other plan

sponsors.

   B. Apart from the Plan’s imprudent investment structure by retaining
      Tier III, Shell Defendants retained numerous imprudent investments
      in the Plan.

   77.         Shell Defendants’ failure to regularly monitor and review each of the

Plan’s designated investment options in Tier III on an ongoing basis caused the

Plan to retain numerous funds that consistently failed to meet performance

objectives, exposed Plan participants to excessive unmonitored risks, lacked a

sufficient performance history to conduct due diligence, or experienced other

significant negative qualitative events such as departures of key investment

personnel. Had Shell Defendants conducted the type of investment process used by

knowledgeable and diligent fiduciaries of similar defined contribution plans, these

Tier III investments that were underperforming, excessively risky, lacked a

sufficient performance history or experienced significant negative qualitative events

would have been eliminated from the Plan and the assets would have been mapped

to a prudent alternative. Shell Defendants’ failure to do so caused the Plan

substantial losses compared to prudent alternative investments that were available

to the Plan.



                                           28
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 29 of 99




   78.       Prudent and loyal fiduciaries evaluate each Plan investment option to

ensure it is and remains a prudent investment for participants’ retirement savings.

A prudent fiduciary process involves an analysis of investment style, historical

performance, fees and expenses, manager skill and tenure, and appropriate

investment vehicle (mutual fund, collective trust, and separate account), among

others. That analysis must continue throughout the time investment options

remain in the Plan, since fiduciaries have an ongoing duty to monitor the prudence

of Plan investment options. Tibble, 135 S. Ct. at 1828–29.

   79.       Contrary to the practices of knowledgeable and diligent fiduciaries,

Defendants included excessively risky and inappropriate sector and regional funds

in the Plan, including but not limited to, the Fidelity Select Automotive Portfolio

and Fidelity Latin America Fund in Tier III. Shell Defendants did not assess the

role of these excessively risky funds in the Plan, but instead added to the Plan every

sector and regional fund Fidelity offered.

   80.       Sector and regional funds’ prospectuses disclose that the funds’

investments are concentrated in a particular sector or region. Fidelity’s sectors

funds are generally referred to as Fidelity Select funds. These funds expose

investors to a variety of extraordinary risks. For example, due to its significant risk

level, the 2015 prospectus for the regional Fidelity Latin America Fund noted

special considerations for the fund that would require close quantitative and

qualitative monitoring by a fiduciary: “As an emerging market, Latin America

historically suffered from social, political, and economic instability. For investors,



                                             29
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 30 of 99




this has meant additional risk caused by periods of regional conflict, political

corruption, totalitarianism, protectionist measures, nationalization, hyperinflation,

debt crises, sudden and large currency devaluation, and intervention by the

military in civilian and economic spheres. For example, the government of Brazil

imposes a tax on foreign investment in Brazilian stocks and bonds, which may

affect the value of a fund's investments in the securities of Brazilian issuers.”5 The

prospectus further noted that “Latin American faced significant economic

difficulties and some economies fell into recession as the recent global crisis

tightened international credit supplies” and that “[a] number of Latin American

countries are among the largest debtors of developing countries and have a long

history of foreign debt and default.”6 Shell Defendants did not monitor or evaluate

any of these types of risks for any sector or regional fund in the Plan and there was

no prudent or loyal reason to include every sector and regional fund that Fidelity

offered. From 2014 to the present certain Latin American countries who made up

the Fidelity Select Latin America Fund, such as Argentina, experienced, and

continue to experience, significant political, economic and social instability, which

Shell Defendants did not monitor, and which harmed the fund’s performance and

reduced participants’ retirement savings.

   81.           Shell Defendants also failed to monitor mutual fund performance for

investments in the Plan. Shell Defendants’ failures in this respect are clear based

on the retention of many historically underperforming investments. There are many


   5   Fidelity’s Diversified International Equity Funds Prospectus, December 30, 2015.
   6   Id.

                                                  30
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 31 of 99




instances of long-time egregiously underperforming funds remaining in the Plan

despite those funds removal by other plan sponsors during the same period. For

example, the Templeton Developing Markets Trust significantly underperformed its

prospectus benchmarks both prior to and throughout the relevant period for the 1-,

5- and 10-year periods in 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and

2015.7 Other prudent investment professionals reviewed this type of information

and took action by removing the fund from their plans. Indeed, many other plan

sponsors removed the Templeton Developing Markets Trust mutual fund from their

plans during this same period. However, Shell Defendants did not evaluate this

investment to determine whether it should be removed from the Plan after many

years of significant underperformance. Instead, by December 31, 2015 over $2.5

million in Plan assets remained in the Templeton Developing Markets Trust and

$3.4 million by December 31, 2018.

   82.         Shell Defendants retained numerous underperforming funds in the

Plan. While the Plan contained many additional funds with significant

underperformance, the following table provides examples, among many others, of

investments with a sustained history of underperformance, in the Plan as of the

start of 2014, based on the performance reported in each investment’s prospectus

which provides 1, 5 and 10 year performance:

 Investment               Ticker     Benchmark               5-Year                10-Year
                                                             Performance           Performance
 Alger Mid Cap            AMGOX      Russell Midcap          -2.10%                -2.78%
 Growth                              Growth Index


   7 Templeton Developing Markets Trust Prospectuses, April 28, 2011; April 26, 2012; April 29,
2013; April 28, 2014; and April 27, 2015.

                                                31
   Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 32 of 99



Fidelity Asset         FASMX   S&P 500 Index        -4.55%      -1.82%
Manager 50%
Fidelity Asset         FASGX   S&P 500 Index        -2.25%      -1.62%
Manager 70%
Fidelity Blue Chip     FBCVX   Russell 1000 Value   -1.84%      -2.32%
Value                          Index
Fidelity Canada        FICDX   S&P/TSX Composite    -3.18%      -0.49%
                               Index
Fidelity Disciplined   FDEKX   S&P 500 Index        -2.61%      -2.38%
Equity (K)
Fidelity Emerging      FSEAX   MSCI AC (All         -4.19%      -0.05%
Asia                           Country) Asia ex
                               Japan Index
Fidelity Equity        FETKX   Russell 3000 Value   -1.21%      -1.94%
Dividend Income (K)            Index
Fidelity Export &      FEXKX   S&P 500 Index        -1.06%      -2.40%
Multinational (K)
Fidelity Focused       FHIFX   The BofA Merrill     -2.75%      -1.60%
High Income                    Lynch BB US High
                               Yield Constrained
                               Index
Fidelity Fund (K)      FFDKX   S&P 500 Index        -1.42%      -1.84%
Fidelity Global        FFGCX   MSCI ACWI Index      -9.48%       Insufficient
Commodity Stock                                                 Performance
                                                                History
Fidelity Growth        FAGKX   Russell Midcap       -3.32%      -2.40%
Strategies (K)                 Growth Index
Fidelity Latin         FLATX   MSCI EM (Emerging    -2.28%      -1.97%
America                        Markets) Latin
                               America Index
Fidelity Select        FSLEX   S&P 500 Index        -5.74%      -1.32%
Environment and
Alternative Energy
Fidelity Select        FIDSX   S&P 500 Index        -5.17%      -6.49%
Financial Services
Fidelity Select Gold   FSAGX   S&P 500 Index        -25.79%     -6.93%


Fidelity Stock         FSLVX   Russell 1000 Value   -2.52%      -1.19%
Selector Large Cap             Index
Value




                                         32
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 33 of 99




   83.       Shell Defendants’ failure to remove these underperforming funds

resulted in significant losses of Plan participants’ retirement savings, as quantified

below.

   84.       Standard fiduciary best practices for the selection and retention of an

investment option dictate that a fund’s time-weighted returns over a relevant

period must compare favorably with the performance of the appropriate benchmark

index or passively managed equivalent. Experts in the industry state that when an

actively managed fund underperforms the proper benchmark for three-years

trailing, then it is highly unlikely it will outperform in the future, including over the

five-year trailing period. When the fund’s prior rolling performance falls below the

benchmark over a three-year period, the fiduciary should remove the fund from the

defined contribution plan. Moreover, the path to meeting this criterion includes

several other triggers (such as qualitative concerns and risk assessments) whereby

the fiduciary would have initiated other analysis and communicated accordingly to

the underperforming manager.

   85.       Shell Defendants did not evaluate historical underperformance or

determine whether any fund in Tier III should be removed from the Plan, nor did

the Shell Defendants evaluate any other triggers on the path to three years of

underperformance. A prudent fiduciary would have removed trailing 3-year

historically underperforming funds by 2014 and on an ongoing basis to the present.

Because Shell Defendants did not monitor any of the funds in Tier III, Shell

Defendants retained investments in the Plan with significant underperformance



                                           33
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 34 of 99




over many periods, including the 1-, 3-, 5-, 10-year periods and since the inception of

some investments.

   86.         To enable a fiduciary to conduct adequate due diligence on an

investment, the fund must have a performance history long enough to perform an

analysis. An active fund without any performance history should not be added to a

defined contribution plan. A prudent investment professional normally requires a

relevant performance history to consider a fund a candidate for a defined

contribution plan. Numerous industry texts and plan consultants require

performance history of at least five years for an actively managed fund to enable the

fiduciary to evaluate the investment process of the investment manager, risk and

return characteristics of the fund, and the adherence to the fund’s investment style

and strategy over a full market cycle.8 Having inadequate performance history

eliminates the ability of the fiduciary to perform proper performance evaluation of

the fund manager and to make informed decisions about the prospect of future

performance. Adding funds without performance history amounts to a gamble on

the fund managers’ ability to produce returns in excess of the benchmark—a

reckless gamble with Plan participants’ retirement savings.

   87.         Shell Defendants added and retained investments in the Plan without

sufficient performance history to conduct fiduciary due diligence. For example, by

2014 the Strategic Advisers Income Opportunity Fund of Funds (which is a


   8 See, e.g., What Bill Gross’s Pimco Departure Means for Your 401(k), Jessica Toonkel, Rueters,
September 30, 2014, available at https://money.com/bill-grosss-leaving-pimco-401k-retirement/.
(CEO of a retirement plan consultant stating “We have to see at least a three-year track record and
we actually prefer five”).

                                                 34
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 35 of 99




proprietary Fidelity investment managed through its wholly-owned subsidiary

Strategic Advisors) had less than two years of performance history, but was

retained by Shell Defendants.

   88.         Shell Defendants also did not monitor and evaluate any fund in Tier

III for significant qualitative concerns. For example, Bill Gross was known as the

“Bond King” on Wall Street. Gross left his company, PIMCO, in 2014 and joined

Janus Henderson. Upon Gross’ departure, retirement plan sponsors throughout the

country started evaluating, and removing, PIMCO’s Total Return Fund, the fund

that Bill Gross previously operated. By September 2014, industry consultants were

advising plan fiduciaries to remove the PIMCO Total Return Fund from their Plan,

and plan sponsors were following that advice on a large scale basis.9 Instead of

evaluating whether the PIMCO Total Return Fund should be removed from the

Plan upon Gross’ departure—a significant qualitative event—or after subsequent

underperformance, Shell Defendants did nothing. Instead of removing the PIMCO

Total Return Fund, Shell Defendants permitted Plan participants to continue

investing over $59 million in the PIMCO Total Return Fund, causing over $3.4

million in losses to the Plan and Plan participants’ retirement savings by failing to

remove the fund.

   89.         Shell Defendants’ retention of underperforming funds, sector and

regional funds, funds without a sufficient performance history, and failure to



   9 See, e.g., id (2014 article discussing multiple retirement plan consultants advising plan
sponsors to remove the PIMCO Total Return Fund based on Gross’ departure and underperformance
against peers).

                                             35
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 36 of 99




eliminate the over 300-option Tier III diverged from the practices and actions of

knowledgeable and diligent fiduciaries of similar defined contribution plans. As of

2014, only a handful of plans retained certain funds that the Plan retained, and

most other plan fiduciaries had removed these types of funds by 2014. For example,

of the 10 retirement plans with over $1 billion in assets that had the Fidelity Select

Automotive Portfolio, a sector fund, in their Plan as of 2010, 8 had removed the

investment by 2015. The Alger Mid Cap Growth Institutional Fund significantly

underperformed its benchmark prior to and through the start of 2014, but remained

in the Plan. Other plans and general investors fled the failing Alger Mid Cap

Growth funds. Total net assets in the mutual fund from all investors, not just the

Shell Plan or defined contribution plans generally, fell from $820 million in 2010 to

$155 million by 2014. Based on this massive outflow of assets, most every other

knowledgeable investor, other than the Shell Defendants, realized that the Alger

Mid Cap Growth fund was an imprudent investment. Instead of removing this

imprudent investment from the Plan, Shell Defendants permitted $4.9 million in

Plan assets to remain in this investment as of December 31, 2014, resulting in

losses to Plan participants’ savings.

   90.       In Tier III, Shell Defendants also maintained multiple target date

funds in the Plan that the Shell Defendants did not monitor. Prudent fiduciary

practice dictates having only one set of target date funds in a plan that is

thoroughly monitored by plan fiduciaries. Shell Defendants completely failed to

monitor the high-cost, proprietary Fidelity Lifecycle Funds (both actively and



                                          36
      Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 37 of 99




passively managed), which under-performed compared to the Plan’s lower-cost

Lifepath Target Retirement Funds in Tier I.

      91.        Shell Defendants’ failure to monitor funds in Tier III and to remove

imprudent investments as described herein caused the Plan and its participants to

lose in excess of $70 million in retirement savings.

II.         Managed account services and fees in defined contribution plans

      92.        Managed accounts are investment services under which providers

make investment decisions for specific participants to allocate their retirement

savings among a mix of assets, commonly referred to as asset allocation. Managed

account providers in 401(k) plans limit the investment options they consider to

those funds chosen by the plan sponsor to create Plan participants’ asset

allocations.

      93.        The Plan’s managed account service provider, Financial Engines,

limits its investment recommendations to the investment alternatives available in

the Plan.

      94.        Most managed account service providers, including Financial Engines

and its competitors, utilize computer programs based on modern portfolio theory

and Monte Carlo simulations to create plan participants’ asset allocations.

Financial Engines’ registered investment advisor representatives can modify client-

directed inputs but not outputs and recommendations from the software program.

      95.        Plan participants can allocate any percentage of their portfolio or

contributions to managed account services. Managed account service providers act



                                             37
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 38 of 99




as fiduciaries with respect to the investment advice their software systems provide

retirement plan participants.

   96.       Plan sponsors can contract directly with a managed account provider

to offer services to plan participants. Alternatively, some managed account

providers use “subadvised” arrangements to offer their services. In a subadvised

arrangement, the plan sponsor retains the ultimate decision-making power on

whether to offer managed accounts and the fees charged to participants. Plan

sponsors can also contract with multiple managed account providers, only incurring

a fee if Plan participants utilize the managed account services, thus increasing

access to managed account providers and spurring competition without incurring

additional fees.

   97.       The Plan contracted directly with its managed account service

provider, Financial Engines.

   98.       Managed account service providers use two types of information

strategies to create asset allocations for participants. The first type of strategy is

referred to as customized service—allocating a participant’s account based solely on

age or other factors that can be easily obtained from the plan’s recordkeeper, such

as gender, income, current account balance, and current savings rate. The other

strategy is referred to as personalized service, which purports to take into account

additional personal information to inform asset allocations, such as risk tolerance or

spousal assets.




                                           38
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 39 of 99




   99.       From 2012 to 2014, managed account service providers that offer a

personalized service reported that generally fewer than one-third, and sometimes

fewer than 15 percent of Plan participants using the managed account service

furnish this personalized information. United States Government Accountability

Office, Report to Congressional Requesters, 401(K) PLANS, Improvements Can be

Made to Better Protect Participants in Managed Accounts, June 2014, available at

https://www.gao.gov/assets/670/66431.pdf (hereinafter “2014 GAO Study”). When

the personalized data is used, asset allocations are nearly the same (less than a 5

percent difference), or do not change, from the customized services asset allocation

decisions. Id. Therefore, when a Plan sponsor selects a managed account provider

that charges for personalized services, participants are not getting the full value of

the services for which they are paying an unnecessarily higher fee.

   100.      Additionally, without personalized information from Plan participants,

managed accounts are similar to other lower-cost asset allocation solutions. For

example, target-date funds, like managed accounts, provide simple investment

portfolio decisions for Plan participants by providing a professionally managed asset

allocation that is targeted to participant time horizons with a professional

managing the asset allocation glide path. Indeed, Financial Engines cites target-

date funds as potential substitutes for its portfolio management services in its 2016

Form 10-K.

   101.      Customized and personalized managed accounts often offer little to no

advantage over lower-cost funds of funds, such as target-date funds, risk-based



                                          39
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 40 of 99




funds and balanced funds. Vanguard reported in August 2013 that managed

account services generally return less than or equal to the returns of Vanguard’s

lower-cost professionally managed allocation products, such as target-date funds,

risk-based funds and balanced funds.10 Nonetheless, managed account participants

with lower rates of return still pay substantial additional fees for managed account

services compared to the fees they would incur for target-date funds, risk-based

funds and balanced funds. Prudent fiduciaries consider whether the managed

account service is providing plan participants value beyond substitute lower cost

alternatives, such as target date funds.




   10 Vanguard, Professionally Managed Allocations and the Dispersion of Participant Portfolios
(Valley Forge, PA; August 2013).

                                                40
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 41 of 99




   102.      Plan sponsors, as fiduciaries of 401(k) plans, are required to act

prudently in selecting and monitoring managed account providers, including

monitoring managed account providers’ fees in relation to the services provided, and

the performance of the managed account providers in relation to other alternative,

lower-cost products.

   103.      The 2014 GAO study cites information stating that the additional fee a

participant generally pays for a managed account is the primary disadvantage of

managed account services.

   104.      Each managed account provider’s publicly filed Form ADV disclosure

states that all managed account service fees are negotiable. The fees are charged

through various methods: a flat fee, a capped percentage of assets under

management, a tiered assets-under-management fee, an uncapped percentage of

assets under management fee, or some combination. Therefore, two participants

with a similar balance but a different provider, or a fee that was not negotiated, can

pay vastly different amounts for the same service. See 2014 GAO Study.

   105.      As of 2014, managed account providers that did not charge a flat rate

charged fees ranging from 8 basis points to 100 basis points of a participant’s

account balance. See 2014 GAO Study The provider that participated in the 2014

study that used a flat fee charged $20 per participant for each participant that

utilized the managed account service. The table below, created by the Government

Accountability Office during a study of managed account fees in 2014, shows the




                                          41
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 42 of 99




difference in fees for participants with an account balance of $10,000 or $500,000 at

the start of the class period.




   106.      To demonstrate the impact of fees, the below illustration shows the

impact of a participant charged an additional annual fee of 8 to 100 basis point of

their account balance against what the participant would pay in other investments

without the managed account fee:




                                         42
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 43 of 99




   107.        The 2014 GAO Study reported that there are few independent sources

of comprehensive and consistent information on managed account fees charged by

providers that participants could use to compare fees across providers, and that

even fee information provided in managed account providers’ SEC filings was

confusing or incomplete.

   108.        Because managed account service providers obscure their fees, the

duty of a plan sponsor—held to the standard of a prudent expert under ERISA—is

to carefully analyze fees charged by multiple providers. The only way for a Plan

sponsor to accurately compare fees of managed account providers is to perform

competitive bidding through a request for proposal. In November 2017, retirement

plan investment advisor Cammack Retirement Group stated that managed account

service provider contract terms and fees are a major fiduciary concern and described

the importance of conducting an RFP for managed account services to show a due

diligence process by interviewing vendors and “test-driving” their respective

products. John Buckley, Fiduciary Considerations When Adding and Reviewing

Managed Accounts, Cammack Retirement Group, November 2017.11

   109.        From the early 2000s to the present, as recordkeeping fees compressed,

managed account services have become more utilized in defined contribution plans

and competition for managed account services has increased. For example, as of

2019, based on Form ADVs of managed account providers that did not charge a flat

rate, fees were as low as 3 basis points, compared to a low of 8 basis points in 2014.


   11 Available at https://cammackretirement.com/knowledge-center/insights/fiduciary-
considerations-when-adding-and-reviewing-managed-accounts

                                               43
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 44 of 99




Financial Engines 2016 Form 10-K references a “downward pressure on fees we

charge for services.” Therefore, in order to capture market conditions and negotiate

current fees, prudent practice requires that Plan sponsors conduct requests for

proposals for managed account services every three to five years.

      A. Shell Defendants failed to monitor Financial Engines fees and
         caused Plan participants to pay excessive managed account fees.

   110.         The Plan’s managed account service provider, Financial Engines,

charges Plan participants on an uncapped percentage of assets basis. The Financial

Engines fees are as follows: 35 bps per year for the first $100,000 in a participant

account; 30 bps per year on $100,000.01 to $250,000.00; and 25 bps per year for any

amount over $250,000.00. The fee is deducted quarterly.

   111.         Managed account fees are subject to economies of scale. Participants in

large plans can obtain significantly lower fees than participants in small plans. See

2014 GAO Study. Participants utilizing managed account services with negotiated

fees in large plans can obtain significantly lower fees than if an individual

participant separately engages an outside financial advisor or a different robo-

advisor tool.

   112.         Financial Engines’ fees in the Plan are excessive. Financial Engines

charged Plan participants over 350% more than other managed account providers

that provide a similar service. For example, Morningstar Retirement Manager

charges retirement plan participants in large plans, such as the Plan, fees as low as

5 basis points for managed account services. Russell Investments Capital, LLC

charges as low as 3 basis points for large plans, and no greater than 28 basis points


                                            44
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 45 of 99




for managed account services in any plan. ProManage provides managed account

services for as low as 5 basis points. GuidedChoice charges less than 45 basis points

for any size plan, and the fee is only applied to the first $100,000 in assets. In total,

Plan participants paid from $7.8 million to $9.3 million per year to Financial

Engines.

   113.      Financial Engines cites Morningstar, GuidedChoice and ProManage,

LLC as direct competitors in a “competitive industry” in Financial Engines’ 2016

Form 10-K. The managed account service of each of these providers, as well as

Russell, is superior or at least equal in quality to Financial Engines’ managed

account service.

   114.      Based on publicly available information on the Plan’s 2016 Form 5500

and Financial Engines Form 10-K, the Plan is one of the single largest sources of

revenue to Financial Engines for professional management fees.

   115.       Shell Defendants never investigated Financial Engines’ growing

revenue or determined whether Financial Engines’ fees were reasonable.

   116.      Because Financial Engines’ fees were so excessive, and because of

kickbacks in the form of revenue sharing charge it paid the Plan’s recordkeeper,

Plan participants paid FIIOC, via Financial Engines, from $2.5 to $3.8 million in

excessive fees. This arrangement was part of an undisclosed business relationship.

As described more fully below, these fees were all unnecessary because FIIOC’s

recordkeeping platform had already incurred the one-time fee to integrate with

Financial Engines’ systems and the $2.5 to $3.8 million fees represents virtually



                                           45
       Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 46 of 99




pure additional profit for FIIOC, beyond its already excessive recordkeeping fees,

paid by Plan participants.

   117.        Because the specific amount of assets under management by Financial

Engines is not divulged to Plan participants and is not otherwise publicly known,

Plaintiffs cannot ascertain the additional amount of Plan losses beyond the

estimated profit paid to FIIOC, which were incurred by Plan participants that

utilized managed account services.

III.     Recordkeeping fees and fiduciary practices

   118.        Recordkeeping is a service necessary for every defined contribution

plan. The recordkeeper keeps track of the amount of each participant’s investments

in the various options in the plan, and typically provides each participant with a

quarterly account statement. The recordkeeper often maintains a plan website or

call center that participants can access to obtain information about the plan and to

review their accounts. The recordkeeper may also provide access to investment

education materials or investment advice. These services are largely commodities,

and the market for recordkeeping services is highly competitive.

   119.        There are numerous recordkeepers in the marketplace who are capable

of providing a high level of service to a jumbo defined contribution plan, like the

Plan, and will readily respond to a request for proposal. These recordkeepers

primarily differentiate themselves based on price, and vigorously compete for

business by offering their best price to plan sponsors in response to competitive

bidding. The cost of recordkeeping services depends on the number of participants



                                           46
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 47 of 99




(or participant accounts), not on the amount of assets in the participant’s account.12

Thus, the cost of providing recordkeeping services to a participant with a $100,000

account balance is the same for a participant with $1,000 in her retirement account.

Plans with large numbers of participants can take advantage of economies of scale:

a plan with 100,000 participants can negotiate a much lower per participant fee for

recordkeeping services than a plan with 1,000 participants. Much lower

administrative expenses are readily available for plans with a large number of

participants, such as the Plan.

   120.        An illustrative example of this decreasing per capita cost in providing

recordkeeping services was described in 1998 in the “Study of 401(k) Plan Fees and

Expenses” (“Study”) available on the Department of Labor website.13 Per the Study,

the below expenses were based on quotations “of major 401(k) service providers.”

Number of Participants                 Service Provider Cost Per Participant
          200                                     $42
          500                                     $37
          1,000                                   $3414
   121.         Because recordkeeping costs are not affected by account size, prudent

fiduciaries of defined contribution plans negotiate recordkeeping fees on the basis of

a fixed dollar amount per participant in the plan rather than as a percentage of

plan assets. Otherwise, as plan assets increase, such as through participant


   12  “[T]he actual cost of administrative services is more dependent on the number of participants
in the plan.” There is no “logical or practical correlation between an increase in administrative fees
and an increase in plan assets.” Be a Responsible Fiduciary: Ask the Right Questions About 401(k)
Plan Fees, Hewitt Assoc., October 2008.
    13 Available at https://www.dol.gov/sites/default/files/ebsa/researchers/analysis/retirement/study-

of-401k-plan-fees-and-expenses.pdf. (“Study of 401(k) Plan Fees and Expenses”)
    14 Study of 401(k) Plan Fees and Expenses at § 4.2.2 (“Recordkeeping and Administration

Expenses”).

                                                  47
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 48 of 99




contributions or investment gains, the recordkeeping compensation increases

without any change in the recordkeeping and administrative services, leading to

unreasonable fees.

   122.      For example, if a plan has 20,000 participants, a fiduciary could

negotiate a plan-level contract to pay the recordkeeper $700,000 per year, based on

a flat annual fee of $35 or less per participant account serviced. That rate could

then be assessed either by charging the same $35 to every participant in the plan,

or pro rata as a percentage of assets. If the plan’s assets increase during the

contract while the number of participants stays constant, the recordkeeper’s

compensation does not change, because the services provided have not changed.

   123.      Although paying for recordkeeping with asset-based revenue sharing is

not per se violation of ERISA, it can lead to excessive fees if not monitored and

capped. If a fiduciary allows the plan recordkeeper to be compensated with revenue

sharing from plan mutual funds—which is based on a percentage of assets charged

to fund investors—then the payments can become excessive based on an increase in

plan assets alone, such as from the over 25% increase in the S&P 500 in the stock

market in 2019, while the services have not changed. The opposite is generally not

true. If plan assets decline, participants will not receive a sustained benefit of

paying lower fees, because the recordkeeper will demand that the plan make up the

shortfall through additional direct payments.

   124.      Thus, if a fiduciary decides to use revenue sharing to pay for

recordkeeping, it is critical to (1) determine and monitor the amount of the revenue



                                           48
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 49 of 99




sharing and any other sources of compensation that the provider has received, (2)

compare that amount to the price that would be available on a flat per-participant

basis, and (3) control the amount of fees paid through recordkeeping by obtaining

rebates of any revenue sharing amounts that exceed the reasonable level of fees.

   125.        To ensure that plan administrative and recordkeeping expenses are

and remain reasonable for the services provided, prudent fiduciaries of large

defined contribution plans put the plan’s recordkeeping and administrative services

out for competitive bidding at regular intervals of approximately three years and

monitor recordkeeping costs regularly within that period.

   126.        Cerulli Associates stated in early 2013 that more than half of the plan

sponsors asked indicated that they “are likely to conduct a search for recordkeeper

with the next two years.” These RFPs were conducted even though many of the plan

sponsors indicated that “they have no intention of leaving their current

recordkeeper.”15

   127.        The Department of Labor supports the use of an RFP to assess the

reasonableness of the service provider’s fees every three to five years.16

   128.        Shell has had a relationship with Fidelity for over 80 years.

   129.        Multiple other similar plans with a comparable number of participants

to the Plan’s approximately 33,000 participants as of December 31, 2018, obtained

much more favorable pricing for recordkeeping.


   15  “Recordkeeper Search Activity Expected to Increase Within Next Two Years,” Cerulli Assoc.,
January 8, 2013,
http://www.401khelpcenter.com/press_2013/pr_cerulli_010813.html#.Wt5hIS7wY3E.
    16 “Meeting Your Fiduciary Responsibilities,” U.S. Dept. of Labor, 2012, at pages 5−6.


                                                49
   Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 50 of 99




   130.      Fidelity recently stipulated in litigation that the value of the

recordkeeping service it provided its own 55,000-participant plan was $21 per

participant in 2014, $17 per participant in 2015 and 2016 and $14 per participant

after 2017. Moitoso v. FMR LLC, --- F.Supp.3d ----, 2020 WL 1495938, at *15 (D.

Mass. Mar. 27, 2020) (“The parties have stipulated that if Fidelity were a third

party negotiating this fee structure at arms-length, the value of services would

range from $14-$21 per person per year over the class period, and that the

recordkeeping services provided by Fidelity to this Plan are not more valuable than

those received by other plans of over $1,000,000,000 in assets where Fidelity is the

recordkeeper.”); Moitoso v. FMR, LLC, No. 18-12122, Doc. 138-67, at 3‒4 (D. Mass.)

(stipulating to the recordkeeping fees discussed above and further stipulating that

“[h]ad the Plan been a third-party plan and negotiated a fixed fee for recordkeeping

services at arms-length with Fidelity, it could have obtained recordkeeping services

for these amounts during the period.”).

   131.      The fact that other similar plans obtain these “arms-length” fees when

they negotiate recordkeeping fees are confirmed by other examples. The Chevron

Employee Savings Investment Plan, with approximately 34,000 participants as of

December 31, 2018—almost identical in participant size to the Plan and in the same

industry—obtained a $26 per-participant fee for administrative services following

an “extensive review of the leading vendors who provide record-keeping services for




                                          50
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 51 of 99




plan similar to the (Employee Savings Investment Plan)” which led to the

replacement of Vanguard with Fidelity as the plan’s recordkeeper.17

   132.        Effective January 2, 2020, ConocoPhillips’ Savings Plan, with

approximately 15,000 participants, obtained a $33 per-participant fee for

administrative services following a change of its recordkeeper from Vanguard to

Fidelity.18

   133.        Additionally, in November 2017, it was reported that Nike, Inc., with

fewer participants than the Plan, changed its 401(k) plan recordkeeper from Alight

(formerly part of Aon Hewitt) to Fidelity.19 As noted below, the Nike 401(k) plan is a

large plan. A further review of public documents reveals that this large plan paid,

with the following participant counts, paid the following fees for recordkeeping and

administrative services.

          Nike, Inc.              2016*                 2012**               2010***
          401(k) Plan
          Per                      $21                    $21                  $30
          participant
          for
          recordkeeping
          services




   17  Chevron Employee Savings Investment Plan, Participant Disclosure Notice, Jan. 2018, at p. 5;
Pensions&Investments, “Chevron taps Fidelity as New 401(k) plan record keeper”, Oct. 10, 2017,
http://www.pionline.com/article/20171010/ONLINE/171019992/chevron-taps-fidelity-as-new-401k-
plan-record-keeper; see also Form 5500 for 2018 for Chevron Employee Savings Investment Plan.
    18 ConocoPhillips Savings Plan Participant Disclosure Notice, Jan. 2020,

https://hrcpdocctr.conocophillips.com/Documents/2020_Annual_Enrollment/Fidelity_Transition_Guid
e.pdf; see also Form 5500 for 2018 for ConocoPhillips Savings Plan.
    19 Pensions&Investments, “Nike taps Fidelity as record keeper for 401(k) plan, Nov. 17, 2017,

http://www.pionline.com/article/20171117/ONLINE/171119854/nike-taps-fidelity-as-record-keeper-
for-401k-plan.

                                                51
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 52 of 99




        *Nike, Inc. Form 5500 with 26,568 participants with an account balance and
        compensation to recordkeeper, Hewitt. No additional source of compensation
        to Hewitt is identified or discernable.
        **Nike, Inc. Form 5500 with 19,362 participants with an account balance and
        compensation to recordkeeper, Hewitt. No additional source of compensation
        to Hewitt is identified or discernable.
        ***Nike, Inc. Form 5500 with 15,428 participants with an account balance
        and compensation to recordkeeper, Hewitt. No additional source of
        compensation to Hewitt is identified or discernable.

   134.       Another large plan, the New Albertson’s Inc. 401(k) plan is noted as

leaving its then recordkeeper, Fidelity, for Vanguard in 2016. This is another

example during the relevant period of a similar large plan changing recordkeepers.

Based on public documents, this plan charges a fixed annual fee of $31 per

participant for recordkeeping and administrative services.20 The Form 5500 in 2016

confirms that the New Albertsons’s 401(k) Plan, with approximately 31,000

participant—again essentially identical in participant size to the Plan—paid

approximately $31−$32 per participant for recordkeeping and administrative

services.21

   135.       Similarly, a previously related company to New Albertson’s Inc.,

Albertson’s LLC 401(k) Plan, with approximately 17,200 plan participants also left

Fidelity for Vanguard in 2016 and paid approximately $29 per participant for

recordkeeping and administrative services.22

   136.       In order to make an informed assessment as to whether a recordkeeper


   20  New Albertson’s Inc. 401(k) Plan Fee Disclosure,
https://retirementplans.vanguard.com/ekit/workshops/albertsons_nai/convert/pdfs/New_Albertsons_
FeeDisclosure.pdf.
    21 See Form 5500 for 2016 for New Albertson’s Inc. 401(k) Plan and Master Trust Form 5500.
    22 See Form 5500 for 2016 for Albertson’s LLC 401(k) Plan and Master Trust Form 5500.


                                              52
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 53 of 99




is receiving no more than reasonable compensation for the services provided to a

plan, the responsible fiduciary must identify all fees, including recordkeeping fees

and other sources of compensation, paid to the service provider.

   A. Shell Defendants failed to monitor recordkeeping fees, resulting in
      the Plan paying excessive fees.

   137.      Upon information and belief and the excessive fees paid by the Plan,

since at least January 1, 2014, Shell Defendants failed to analyze whether the

direct and indirect compensation paid to FIIOC, including revenue sharing FIIOC

received from Plan mutual funds and Financial Engines, was reasonable compared

to market rates for the same services, and also failed to retain an independent third

party to appropriately benchmark FIIOC’s compensation.

   138.      Upon information and belief, Shell Defendants also failed to conduct a

competitive bidding process for the Plan’s recordkeeping services since 2014 or

prior. A competitive bidding process for the Plan’s recordkeeping services would

have produced a reasonable recordkeeping fee for the Plan. That is particularly so

because recordkeeping fees for enormous plans such as the Plan have been declining

since 2014 and certainly since Shell Defendants hired FIIOC, or its predecessor

entities, as the Plan’s recordkeeper in 1939. By failing to engage in a competitive

bidding process for Plan recordkeeping fees, Defendants caused the Plan to pay

excessive recordkeeping fees.

   139.      Instead of obtaining a flat per-participant rate or sufficient rebates of

excessive revenue sharing for the Plan, Defendants allowed FIIOC to collect

excessive asset-based revenue sharing from hundreds of investment in the Plan as


                                          53
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 54 of 99




payment for administrative services.

   140.        FIIOC also received additional indirect compensation from another

Plan service provider—Financial Engines. Financial Engines provides managed

account services to Plan participants—investment advice—to assist them in

selecting options in which to invest their retirement assets. Financial Engines

receives a fee based on the percentage of assets in the participant’s 401(k) account.

Financial Engines then shares over 25% of that asset-based advice fee with FIIOC,

even though FIIOC provides no investment advice. FIIOC provides no service to

Financial Engines or the Plan participant to justify this payment from participants’

Plan assets.

   141.        FIIOC actively conceals the nature of the payment it receives from

Financial Engines. FIIOC refers to payments from Financial Engines by a

misnomer it misleadingly calls “Data Connectivity” charges. FIIOC, via Financial

Engines, charged this “Data Connectivity” charge to Plan participants since at least

2009. The payments to FIIOC have grown exponentially since that time, ranging

from $825,759 in 2009 to over $3.8 million by 2016—over 450% increase. These

escalating charges bear no relationship to the true cost that a recordkeeper like

FIIOC incurs to provide a data feed to a managed account service provider like

Financial Engines.

   142.        The 2014 GAO Study reports that to set up data connectivity, a

recordkeeper incurs a maximum one-time cost of roughly $400,000. Some managed

account providers have developed a process to transfer information to recordkeepers



                                          54
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 55 of 99




that does not require integration with the recordkeeping system, which allows the

necessary data to be transferred even without any additional cost. Id. Once this

data connectivity feed is established, there is near zero cost to the recordkeeper to

allow electronic data connectivity to the managed account provider on an ongoing

basis.

   143.      Indeed, Financial Engines’ 2016 Form 10-K, filed with the United

States Securities and Exchange Commission makes clear that data connectivity is a

one-time charge, not a recurring one. Financial Engines states that “[f]ollwing

contract signing [with a recordkeeper], technical teams from Financial Engines and

the plan provider initiate a data connection project that typically takes between

four months and one year to complete. Once we have incurred this one-time, up-

front cost to establish a relationship and connection with a plan provider, we are

able to roll out our services for any plan sponsor of that provider.” Financial

Engines Form 2016 SEC Form 10-K at 13 (emphasis added).

   144.      Thus, labeling the charge collected by FIIOC “Data Connectivity” is a

pretense. The charge was nearly total profit to FIIOC.

   145.      The “Data Connectivity” charge collected by FIIOC is not actually a

data connectivity charge, but a charge designed to further FIIOC’s undisclosed

business relationship with Financial Engines. Based on publicly available Form

5500s for the Plan, this business relationship appears to be based on an asset-based

revenue sharing agreement that is unrelated to data connectivity, but instead

represents virtually pure additional profit to FIIOC, via Plan payments, with no



                                          55
   Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 56 of 99




additional services provided to the Plan. Upon information and belief, the

undisclosed business relationship also includes direct fees that Financial Engines

pays to FIIOC.

   146.      Even though ERISA fiduciaries are obligated to monitor service

providers’ compensation from all sources, Shell Defendants never investigated the

explosive growth in these payments from Financial Engines to FIIOC.

   147.      Instead of discharging their fiduciary duties to act prudently and in

the exclusive interest of participants, Shell Defendants served Fidelity Defendants’

financial interests. Defendants failed to obtain competitive bids to determine

whether the amounts paid to FIIOC were reasonable compared to market rates, and

to determine whether participants would benefit from hiring a different

recordkeeper with lower fees. Shell Defendants also failed to prudently assess

whether each of the funds that paid revenue sharing to Fidelity Defendants was a

prudent choice for the Plan compared to non-proprietary alternatives that did not

pay such revenue sharing. Shell Defendants also failed to prudently assess whether

the fee that FIIOC obtained from Financial Engines was a prudent choice for the

Plan compared to other managed account services that did not pay such disguised

charges to FIIOC. Instead, Defendants included funds in the Plan not based on

their merits, but because FIIOC requested the funds’ inclusion and included

Financial Engines as the Plan’s managed account service provider not based on its

merit, but because FIIOC requested that Financial Engines provide managed

account services because of the pre-existing undisclosed business relationship with



                                         56
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 57 of 99




Financial Engines, by which FIIOC would benefit itself by benefitting Financial

Engines at the expense of Plan participants. This benefited FIIOC because it

allowed them to collect revenue sharing, disguised fees from managed account

services, and investment management fees from their proprietary investment funds,

but did not benefit participants.

   148.      Shell Defendants permitted the Plan to pay an unreasonable asset-

based recordkeeping fees to FIIOC, resulting in excessive recordkeeping fees.

Although the Plan received rebates from FIIOC, those rebates did not bring the

Plan’s recordkeeping fees in line with reasonable market rates.

   149.      Defendants were also required under ERISA to determine and monitor

all sources of FIIOC’s compensation, and to ensure that the compensation was

limited to a reasonable amount for the services provided. Had Defendants

discharged those duties, they would not have selected and retained as Plan

investment options proprietary funds of the Plan’s recordkeepers while failing to

consider non-proprietary alternatives of other investment managers, and would not

have allowed the Plan to pay excessive sums for recordkeeping. Defendants’ failure

to properly monitor and cap the recordkeepers’ compensation caused the Plan to pay

excessive recordkeeping fees, as follows.

   150.      Experts in the recordkeeping industry with vast experience in requests

for proposals and information for similar plans have determined the market rate

that the Plan likely would have been able to obtain had the fiduciaries put the

Plan’s recordkeeping services out for competitive bidding. Based on the Plan’s



                                            57
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 58 of 99




features, the nature and type of administrative services provided by FIIOC the

Plans’ combined participant level (roughly 33,000–38,000), and the recordkeeping

market, the maximum outside limit of a reasonable recordkeeping fee for the Plan

would have been $1,155,000 to $1,333,500 per year (an average of $35 per

participant with an account balance).

   151.      Based on schedules regarding service provider compensation shown on

the Plan’s publicly available Form 5500s filed with the Department of Labor,

including details on revenue credits FIIOC provided to the Plan, and upon

information regarding the rate of internal revenue share allocated to the Plan’s

recordkeeper, the Plan paid in excess of $1.8 million and $5.3 million per year from

2014 to 2018, over 4.5 times higher than a reasonable fee for these services,

resulting in millions of dollars in excessive recordkeeping fees each year.

   152.      Accounting for all indirect compensation and rebates, the Plan paid on

average year-by-year recordkeeping fees of over $100 per year per participant

during the relevant period.

   153.      To discharge their fiduciary duties, Defendants were required to obtain

sufficient information regarding all sources of compensation received by the Plan’s

recordkeeper, including the amount of any revenue sharing payments and other

outside payments, to make an informed assessment as to whether the amount of

compensation was no more than reasonable for the services provided. Had

Defendants accounted for and monitored those payments, it would have been




                                          58
      Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 59 of 99




apparent that FIIOC was receiving excessive fees and that participants were losing

retirement savings as a result.

      154.     Aside from the failures to monitor the amount of revenue sharing

payments and to solicit competitive bids, Defendants also failed to assess the

adequacy of rebates of excessive fee payments from FIIOC. Had Defendants

obtained sufficient rebates to ensure the fees were reasonable, the Plan’s

recordkeeping fees would have been reduced to a level below $35 per participant, as

other similar large plans have obtained, avoiding additional losses of retirement

savings

      155.     Shell Defendants’ failure to ensure that participants were charged

only reasonable fees for recordkeeping services caused the Plan to lose in excess of

$20 million due to unreasonable recordkeeping fees and lost investment

opportunity.

IV.      Confidential Plan Participant Data and its Value to Recordkeepers
         with an Affiliated Brokerage.

      156.     Some defined contribution plan recordkeepers have affiliated

businesses that sell other financial products and services. FIIOC has several such

affiliates, the Fidelity Defendants, which sell nonPlan retail financial products and

services.

      157.     As the Plan’s recordkeeper, FIIOC receives not only the names and

contact information of the Plan’s participants, but also social security numbers,

financial information and other non-public highly confidential and sensitive

information relating to those participants, such as home and cellular phone


                                          59
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 60 of 99




numbers, work and personal email addresses, investment history, identity of their

investments, account balances, investment contribution amounts, age, income,

marital status, call center notes, and access to knowledge of “triggering events” such

as when a Plan participant is nearing retirement, among other valuable

information (hereinafter “Confidential Plan Participant Data”). The Confidential

Plan Participant Data is current, as Plan participants tend to keep their contact

and other details updated with their employers and benefits providers who hold

their retirement assets. Unlike a typical broker-dealer whose salespeople have to

make cold calls to find clients who desire to invest, FIIOC’s access to Confidential

Plan Participant Data allows Fidelity Defendants’ salespeople to easily identify

individuals who participate in the Plan and have demonstrated that they desire to

invest their income and permits Fidelity Defendants to obtain knowledge of Plan

participants’ personal and financial circumstances without ever establishing a

relationship with a participant outside of the Plan.

   158.       Shell informs Plan participants that Shell utilizes Employee Privacy

Rules to protect personal information. Shell Employee Privacy Rules (“Shell Privacy

Rules”).23 The Shell Privacy Rules apply to the processing of employee data by a

Shell Company or a Third Party. Under the Shell Privacy Rules, personal

information is only permitted to be used for defined legitimate business purposes.

The sale of nonPlan products by a recordkeeping is not a defined legitimate



   23 Available at
https://www.shell.com.bn/privacy/_jcr_content/par/textimage_68bd.stream/1527679932400/c9793cca4
263748a23cf2724fff209ab491c4dab/employee-privacy-rules-version-aug-2010.pdf.

                                              60
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 61 of 99




business purpose. The Shell Privacy Rules provide that “Shell Companies shall only

transfer Employee Data to a Third Party to the extent necessary to serve the

applicable Business Purpose” and that “[e]ach Shell Company shall seek to

contractually protect the data protection interests of its Employees if it engages

with a Third Party Controller.” ¶¶ 11.3-.4. All Shell contracts must include the

following provisions: “(i) the Third Party Processor shall Process Employee Data

only in accordance with the Shell Company’s instructions and only for the purpose

authorized by that Shell Company; (ii) the Processor shall keep that Employee Data

confidential; . . . (iv) the Third Party Processor shall not permit subcontractors to

Process Personal data in connection with its obligations to the Shell Company

concerned without the prior written consent of the Shell Company . . .” ¶ 11.5.

   159.       Shell’s Ethics and Compliance Manual, which provides binding rules

on Shell and its employees, provides that “[t]here must always be a legitimate

business purpose to process personal data and it should be carefully considered

whether such legitimate business purpose covers all data processing activities.”

Shell Ethics and Compliance Manual at 4, 34.24 “Personal data must be protected

from misuse, accidental, unlawful or unauthorized access, disclosure, corruption,

destruction, loss, unavailability or acquisition” Id. at 39. These binding corporate

rules provide that “[w]hen Businesses or Functions engage third parties to process

personal data, Shell is responsible for ensuring that the personal data is



   24 Available at https://www.shell.com/about-us/our-
values/_jcr_content/par/toptasks.stream/1542913624596/6b6e83f036651d0a2fd7277224b573e0bf0123
1b/shell-ethics-and-compliance-manual-2018.pdf.

                                            61
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 62 of 99




safeguarded and adequately protected. This applies equally to personal data

processed by a third party on behalf of Shell or to any personal data transferred to a

third party by Shell.” Id. at 40.

   160.      Plan participants have an expectation that their Confidential Plan

Participant Data will be protected by the Plan sponsor and not disclosed outside of

the Plan for nonPlan purposes, such as allowing the Plan’s recordkeeper to forward

Plan participant data to its affiliates to proactively solicit participants to invest in

nonplan retail financial products and services.

   161.      Instead of only using Plan participant data for a legitimate purpose,

after FIIOC receives Confidential Plan Participant Data, it shares that data with

salespeople at its affiliated companies, including, but not limited to, Fidelity

Brokerage and Fidelity Personal and Workplace Advisors, LLC.

   162.      Based on affidavits submitted by Fidelity employees in various

temporary restraining order proceedings, once FIIOC receives Confidential Plan

Participant Data, it uploads Plan participant data to a customer interaction

software program known as “Salesforce.” Each time a Fidelity Defendant

representative has an interaction with a customer, he or she is required to enter

information concerning that interaction (i.e., the substance of the discussion) in the

“Comments” or “Notes” section of Salesforce, at or around the time that the

interaction occurs. See Fidelity Brokerage Services, LLC v. Brett Rocine, et al., No.

17-04993, Doc. 15 (N.D.Cal., Aug. 30, 2017) (Declaration of Fidelity Employee Peter

Van Bemmel). The data collected in Salesforce is shared across all Fidelity



                                            62
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 63 of 99




affiliates, including all Fidelity Defendants, and is used by Fidelity Defendants to

solicit the purchase of nonPlan retail financial products and services.

   163.      Fidelity Defendants are unique in their sales practices in that Fidelity

Brokerage does not have its sales representatives make cold calls to persons who

have no relationship with Fidelity Defendants, or who were not referred to Fidelity

Defendants. This is unlike other financial services firms that must build trust with

potential customers through cold calls and door-to-door solicitations, without access

to Confidential Plan Participant Data from the Plan. Fidelity Defendants make

sales to Plan participants with pre-existing knowledge of intimate personal and

financial data. FIIOC forwards this Confidential Plan Participant Data to Fidelity

Defendants’ local sales representatives when those Plan participants experience

triggering events, such as 401(k) distributable events and other events that Fidelity

Defendants learn of based on FIIOC’s role as the Plan’s recordkeeper (e.g., adding a

new beneficiary, retirement, change of employment status or changing marital

status). See Fidelity Brokerage Services, LLC v. John Nordstrom, et al., No. 17-

00594, Doc. 5-4 (N.D.Cal, Mar. 21, 2017)(Declaration of Robert Heisler, Fidelity’s

Senior Vice President, Market Manager for Fidelity Brokerage Services

LLC)(hereinafter “Heisler Decl.”).

   164.      Speaking about Fidelity’s Texas region, Fidelity Brokerage’s counsel

has stated that “many of the retail customers that [Fidelity Brokerage] generates

and gives to its representatives . . . come directly from that institutional

[401k/FIIOC] side, if not all of the customers . . .” Fidelity Borkerage Svcs LLC v.



                                           63
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 64 of 99




James Pacholek, No. 07-333, Doc. 28-2 at 5 (N.D.Tex. Nov. 26, 2007). The

information these sales representatives are handed include “account numbers,

Social Security numbers, investment preferences, the most proprietary information

you can imagine about a customer.” Id. at 6, see also id. at 7 (this information is “on

a round robin basis, it’s handed out to representatives to service.”).

   165.      In an arbitration to enforce a non-solicitation contract, Fidelity

Brokerage’s Texas market manager indicated that around 60 percent of Fidelity

Brokerage’s business comes from these FIIOC leads. Id. at 12-15, see also id, at 11

(Fidelity Brokerage obtains Plan participant confidential information utilized for

leads by virtue of their 401k accounts). Fidelity Brokerage’s Texas market manager

admitted that the relationship was between FIIOC and the plan sponsor and that

the plan participant had nothing to do with Fidelity Brokerage. Id. at 15. Thus,

Fidelity Defendants obtain from the Shell Defendants “the most proprietary

information you can imagine about a customer” to use in targeted sales of nonPlan

products and services. FIIOC sends Fidelity Brokerage or another Fidelity

Defendant the Plan participant’s information when they have a triggering event

that Fidelity Brokerage or another Fidelity Defendants could capitalize upon, using

data obtained from FIIOC to exploit what would be an otherwise unknown

vulnerability or life circumstance. See id.

   166.      Fidelity Defendants utilize this practice on Plan participants. For

example, Laurie Ovesen, a Fidelity salesperson based in Seattle, Washington,

repeatedly called Plaintiff Brian Coble, who lives in Seattle, Washington, using his



                                          64
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 65 of 99




Confidential Plan Participant Data in an attempt to solicit the purchase of nonPlan

products. Mr. Coble has now rolled all of his assets from the Shell Plan into a

Fidelity IRA that he opened upon the recommendation of a Fidelity Defendant

representative that he met with earlier this year. Shortly after retiring in

approximately 2017, Plaintiff Charles Harmon had a meeting at a Fidelity

Defendants’ branch in Houston. Armed with Mr. Harmon’s Confidential Plan

Participant Data, the Fidelity Defendants’ salesperson suggested, and convinced

Mr. Harmon, to roll a portion of his assets out of the Shell Plan and into a higher-

cost proprietary Fidelity IRA. There would be no prudent reason to roll-over only a

portion of Mr. Harmon’s assets.

   167.      Given the targeted solicitations of the Plaintiffs, upon information and

belief, Shell Defendants failed to contract with FIIOC to prohibit the use of

Confidential Plan Participant Data for purposes of soliciting the sale of nonPlan

products.

   168.      Once Fidelity Brokerage obtains a Plan participant’s money by

purchasing a nonPlan product, that Plan participant is worse off because Fidelity

Brokerage’s salespeople want that participant to be “one and done” meaning that

the Fidelity Brokerage sales representative does not want to proactively service the

participant’s account. Id. at 8-9. Instead of proactively servicing a rollover account,

documents field by Fidelity Brokerage from a Texas branch suggest that Fidelity

Brokerage salespersons are directed to aggressively sell other products to the new

rollover regardless of actual need. See Fidelity Borkerage Svcs LLC v. James



                                           65
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 66 of 99




Pacholek, No. 07-333, Doc. 28-13 at 45-47 (N.D.Tex. Nov. 26, 2007) (noting that the

Fidelity Brokerage salesperson is “expected to sell the full range of financial

products through prospecting [and] lead utilization . . .” and instructing an

employee to utilize their sales ability to “sell the ancillary products, services and

attributes . . .”). If a Fidelity Brokerage sales representative does not meet their

goals, they are chastised and could be subject to termination. See, e.g., id. at 40

(email from Texas Fidelity branch manager calling a salesperson’s performance

“Embarrassing!”).

   169.      Given the similarities in Fidelity Defendants’ temporary restraining

order filings and proceedings from the Pacholek proceeding to the present, there is

no reason to believe these detrimental aggressive sales practices have changed.

   170.      The Confidential Plan Participant Data that Fidelity receives from the

Plan is among Fidelity’s most important and valuable assets. See, e.g., Heisler Decl.

at ¶7. Fidelity Defendants’ counsel has described Plan participant data in a Texas

proceeding as follows: “customer lists for businesses like Fidelity are just important;

just as important as the formula of Coke to Coca-Cola. That is their bread and

butter. That is it. It is the most valuable asset they have.” Fidelity Borkerage Svcs

LLC v. James Pacholek, No. 07-333, Doc. 28-6 at 32 (N.D.Tex. Nov. 26, 2007).

   171.      Indeed, Fidelity Defendants routinely exercise control over this data by

bringing temporary restraining orders against Fidelity Defendant salespeople

trying to leave Fidelity Defendants and contact Plan participants. Fidelity

Defendants treat the Confidential Plan Participant Data in their possession as their



                                           66
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 67 of 99




exclusive property—Fidelity Defendants take the position that departing

salespeople cannot even call a Plan participant’s phone number from memory. In

such proceedings, Fidelity Defendants place dollar values on Plan participants’

confidential information by seeking damages from the departing broker and the

broker’s employer. Other broker-dealers in the marketplace value the information

monetarily in the form of forgivable loans given to departing Fidelity Defendants’

salespeople in an effort to purchase this extremely valuable Confidential Plan

Participant Data.

   172.      The financial services industry is highly competitive and it is generally

known in the financial services industry, and by investment professionals and plan

fiduciaries, that such Confidential Plan Participant Data is an extremely valuable

asset. See, e.g., Fidelity Brokerage Serv. LLC v. Michael Miller, No. 13-02390, Doc.

1-2 (M.D.Fla, Sep. 16, 2013)(Fidelity policy stating that “Information is an asset of

tremendous value in the financial services industry.”). Indeed, Fidelity Defendants

refer to the Confidential Plan Participant Data they receive as a legally identifiable

and protectable trade secret. Financial Engines has stated that the wealth

management industry is highly competitive, and a company’s competitive

advantage is substantially dependent upon its ability to obtain, maintain and

protect client goodwill and relationships and confidential, competitively-valuable

and trade secret information pertaining to clients, prospective clients, and referral

sources. MassMutual recently required its financial salespersons to cross-sell

nonPlan products to retirement plan participants in order to “build a stream of



                                          67
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 68 of 99




business in the future.” MassMutual@WORK, Why Sell retirement plans? For

Financial Professional Use Only. Not For Use With The Public, 2019.25 MassMutual

advises that “Advisors who sell and manage retirement plans tend to have

significantly more assets under management. They also are in a position to capture

downstream retail sales opportunities through IRA rollovers and other ancillary

sales. Consider the personal assets of CEOs, CFOs, senior executives and other plan

participants.” Id.

   173.          A significant portion of Fidelity Defendants’ business is derived from

selling nonPlan retail financial products and services to Plan participants using

Confidential Plan Participant Data that Fidelity Defendants would not otherwise

have known outside of the Plan.

   174.          Fidelity Defendants use the valuable Plan asset of Confidential Plan

Participant Data to derive substantial revenue from the sale of individual

retirement accounts, high interest credit cards, life insurance, banking products,

advisory accounts, individual brokerage accounts with tools such as Fidelity’s Active

Trader Pro that encourages market timing and active trading (and therefore

increases Fidelity’s fees and Plan participants’ risk), options trading accounts

(where investors’ losses are potentially limitless), 529 accounts, and other retail

products and services. Fidelity Defendants solicited Plan participants to purchase

these products, including soliciting the named Plaintiffs through multiple




   25   Available at https://wwwrs.massmutual.com/retire/pdffolder/rs3264.pdf.

                                                 68
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 69 of 99




platforms, including phone calls, in-person meetings and sending emails, using

their Confidential Plan Participant Data.

   175.      Investment option fees in a proprietary Fidelity IRA generally exceed

those in the Plan. For example, a Plan participant can invest in the LifePath

Retirement Fund Class F for 8 basis point, which was Mr. Harmon’s investment in

the Plan prior to his partial rollover, while a participant that rolled over to a

Fidelity IRA would need to invest in the Fidelity Freedom Income Fund at 47 basis

points. Thus, Mr. Harmon’s rollover deprived him of investing his rollover assets in

the lower cost LifePath fund. Plan participants that rollover to a Fidelity IRA, like

Mr. Harmon, no longer have access to lower-cost commingled pools or lower-cost

share classes that are only available to pooled money in the Plan.

   176.      The revenue generated by these sales is significant and often

represents multiples of the recordkeeping fees received by the service provider.




                                           69
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 70 of 99




   177.      The illustration below is used by professionals in the retirement plan

industry to demonstrate the effect of nonplan product sales by recordkeepers with

affiliated businesses on total recordkeeper compensation:




   178.      Here, a large driver of revenue to Fidelity Defendants is Plan

participants’ “roll over” of their Plan assets into IRAs provided by Fidelity

Defendants. The revenue from selling nonplan products—138,000 (in blue)—from

an opaque provider (such as FIIOC) alone exceeds the entire recordkeeping fee for a

transparent provider. Fidelity Defendants earn additional investment advisory fees,

higher expense ratios or even commissions on retail investment and insurance

products sold within an IRA.

   179.      Moving Plan participants’ assets out of the 401(k) into an IRA is often

contrary to Plan participants’ best interest. In fact, Financial Engines, who, as a

discretionary managed account service provider, is a fiduciary with respect to the

investment advice it provides to Plan participants, states in its Form ADV

                                          70
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 71 of 99




disclosures that it does not solicit rollovers from 401(k) Plan participants as a

conflict of interest may exist because it has an economic incentive to recommend

rollovers to clients. Financial Engines’ disclosure states that it makes certain

exceptions to this policy, including when a 401(k) plan contains high fees, but that

strict safeguards are in place (including internal management approval) to ensure a

rollover is always in the participant’s best interests. Fidelity Defendants have no

such protections or policies to avoid the conflict of interest. Shell Defendants do not

monitor Fidelity Defendants’ rollover activities or solicitations using Confidential

Plan Participant Data to determine if they are in the best interest of Plan

participants.

   180.         The damage to Plan participants here is significant. It is common

knowledge in the retirement plan industry, and among investment professionals,

that generally “IRA owners pay higher fees in the range of 25 bps to 30 bps and, in

some cases, as high as 65 bps, which can be two to three times higher than fees paid

by plan participants for in-plan investments.” United States Government

Accountability Office, Report to Congressional Requesters, 401(K) PLANS,

Improved Regulation Could Better Protect Participants from Conflict of Interest,

January 2011, at 40, available at https://www.gao.gov/assets/320/315363.pdf

(hereinafter “2011 GAO Study”). As noted above, proprietary Fidelity IRA

investment options, which are retail offerings, are generally more expensive than

the option in the Plan. In 2012, Jeffrey Maggioncalda, Financial Engines’ CEO,

stated this industry known fact on an earnings call, stating that:



                                           71
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 72 of 99




      [I]f you go out there and look at typical pricing in the industry, the
      difference between asset management fees associated with folks in
      401(k) plans, and the asset management fees for folks in an IRA
      program, which is retailing outside of the 401(k), we find that
      typically, the expense ratios and the funds are higher, you also find,
      typically, that the management fee, if it's a managed account, are also
      higher. We do not expect these prices to be -- I shouldn't say, we do not
      expect. The prices are not the same, between 401(k) and IRA. They are
      more reflective of higher prices associated wave a broader set of
      offerings that is more traditionally seen in the retail market.

   181.      Because Confidential Plan Participant Data is such a valuable asset,

financial services companies, including Fidelity Defendants and Financial Engines,

engage in extraordinary efforts to prevent losing the asset, including routinely

taking legal action to protect the asset, and actively preventing their competitors

from offering competitive financial services and products to Plan participants.

   182.      Despite binding corporate rules instructing them to do so, Shell

Defendants took no action to preclude Fidelity Defendants from cross-selling

nonPlan retail products and services. Additionally, Shell Defendants failed to take

actions to preclude cross-selling despite long-standing industry knowledge that such

practices were not in Plan participants’ best interests. In January 2011, a

Government Accountability Office Report stated that:

      Cross-selling products outside of a plan to participants can
      substantially increase a service provider’s compensation, which
      creates an incentive for the service provider to steer
      participants toward the purchase of these products even though
      such purchases may not serve the participants best interest. For
      example, products offered outside a plan may not be well suited to
      participants’ needs or participants may be able to secure lower fees by
      choosing investment funds within their plans comparable with products
      offered outside their plan. Industry professionals we spoke with
      said that cross-selling IRA rollovers to participants, in
      particular, is an important source of income for service

                                          72
   Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 73 of 99




      providers. For example, according to an industry professional,
      a service provider could earn $6,000 to $9,000 in fees from a
      participant’s purchase of an IRA, compared with $50 to $100 in
      fees if the same participant were to invest in a fund within a
      plan. Plan sponsors can take steps to preclude service providers
      from cross-selling nonplan products and services to plan
      participants.

2011 GAO Study at 36 (emphasis added).

   183.        By March 2013, another GAO study found that “service providers’ call

center representatives encouraged rolling 401(k) plan savings into an IRA even with

only minimal knowledge of a caller’s financial situations. Participants may also

interpret information about their plans’ service providers’ retail investment

products contained in their plans’ educational materials as suggestions to choose

those products.” United States Government Accountability Office, Report to

Congressional Requesters, 401(K) PLANS, Labor and IRS Could Improve the

Rollover Process for Participants, March, 2013, available at

https://www.gao.gov/assets/660/652881.pdf (hereinafter “2013 GAO Study”). This is

what occurred to Mr. Coble and Mr. Harmon.

   184.        FIIOC’s role as recordkeeper also give Fidelity Defendants’ sales

agents access to other sales opportunities to pitch IRAs and other products and

services, such as employee meetings, benefit-enrollment fairs, and professional

conferences.

   185.        As early as 2010, other defined contribution plan fiduciaries,

recognizing the value of Confidential Plan Participant Data, prohibited cross-selling

by their plans’ recordkeepers. For example, in 2010, Jefferson County Public



                                           73
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 74 of 99




Schools in Colorado required in its Request for Proposal that the recordkeeper

contractually agree not to have the recordkeeping representative cross-sell

products. Recently, in August 2019, fiduciaries on the Oregon Savings Growth Plan

advisory committee discussed the importance that its recordkeeper not cross-sell

any products and confirmed that the language existed in the current recordkeeping

contract.

   186.          A 2017 PriceMetrix report suggests that $200 million in assets under

management would translate to approximately $1.2 million in additional revenue to

Fidelity Defendants per year.26 That assumes no prior or future rollovers. Upon

information and belief, based on the size of the Plan and the amount of rollovers of

assets reported on the publicly available Form 5500, over $200 million in Plan

participants’ assets transfer to Fidelity Defendants’ IRAs per year, so Fidelity

Defendants’ expected additional revenue solely from rollovers since 2014 is well

over $26.4 million as estimated in the chart below.27

                          2014      2015       2016       2017       2018          2019
 Expected assets
 under management
 from Plan                $200      $400       $600       $800     $1 billion   $1.2 billion
 participant rollovers
 to Fidelity             million   million    million    million
 Defendants from
 solicitations
 Fidelity Defendants’
 expected revenue
 per year                 $1.2      $2.4       $3.6       $4.8         $6          $8.4
 from
 IRA rollovers           million   million    million    million    million       million
 (conservative
 estimate)



   26  The State of Retail Wealth Management, PriceMetrix, p. 4, 2017, available at
https://www.mckinsey.com/~/media/mckinsey/industries/financial%20services/our%20insights/the%2
0state%20of%20retail%20wealth%20management%20in%20north%20america/the-state-of-retail-
wealth-management.ashx
    27 See id.


                                             74
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 75 of 99




   187.      Shell Defendants did not prohibit or monitor such cross-selling by

Fidelity Defendants.

   188.      Fidelity Defendants role as the 401(k) plan’s provider serves as an

implicit endorsement of its products by Shell to Plan participants. The implicit

endorsement of a service provider is significant, because, as the 2011 GAO study

observed, “participants may mistakenly assume that service providers are required

to act in the participant’s best interest.” 2011 GAO Study at 39-40. This is

commonly known by plan fiduciaries and investment professionals. In 2012, Jeffrey

Maggioncalda, Financial Engines’ CEO, stated on an earnings call that “about 30%

of all participants consider their plan provider to be a primary source for retirement

advice.”

   189.      In addition to the revenue received by the recordkeeper from the use of

Confidential Plan Participant Data, allowing the recordkeeper access to

Confidential Plan Participant Data creates additional harm to the Plan because it

allows the Plan’s recordkeeper to maintain Confidential Plan Participant Data after

termination of the recordkeeping contract, enabling the targeting and solicitation of

plan assets on an ongoing basis with no fiduciary protections, which contributes to

participants moving their assets out of the plan and into less favorable retail

investment, insurance, and banking products.

   190.      By disclosing Confidential Plan Participant Data and using it to cross-

sell nonPlan retail products and services, Fidelity Defendants exercised control over

the management and disposition of Confidential Plan Participant Data—a valuable

                                          75
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 76 of 99




Plan asset—and made enormous profits through the use of assets of the Plan.

Documents and data regarding the amount of such profits are solely in the

possession of Fidelity Defendants.

   V. Shell Defendants allowed Fidelity to obtain high fees and utilize
   Confidential Plan Participant Data because of Fidelity’s extensive ties
   to Shell.

   191.      The Shell Pension Plan has utilized FIIOC as its recordkeeper since

1997. In contrast with the Plan, Shell itself must pay for these recordkeeping fees.

   192.      FIIOC provides relationship pricing and multi-practice pricing to

providers who utilize multiple Fidelity services.

   193.      Only the desire to drive down relationship pricing attributable to

Shell’s Pension Plan explains Shell Defendants’ fiduciary breaches including: (i)

utilizing Fidelity’s proprietary investment structure that, by 2012, only a few

Fidelity clients still used and that Fidelity no longer offered to new clients; (ii)

paying Fidelity drastically excessive recordkeeping fees; (iii) turning a blind eye to

rapidly rising “data connectively fees” paid to Fidelity from Plan assets; and (iv)

allowing Fidelity Defendants to use and disclose Confidential Plan Participant Data

in violation of Shell’s binding corporate policies and rules.

   194.      As one of the only defined contribution retirement plans in the country

to retain over 300 investments and allow Fidelity to add any investment to the

Plan, it was obvious to Fidelity that the Plan’s structure and lack of control of

Confidential Plan Participant Data in violation of Shell’s publicly available policies

was intended to drive excessive revenue to Fidelity.



                                            76
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 77 of 99




   195.      Despite the fact that the Plan fiduciaries are held to the standard of

prudent financial experts and must act for the exclusive benefit of participants by

screening and selecting a menu of investment options, the Shell Defendants elected

to provide and maintain an obsolete investment structure with over 300 investment

options in the Plan paying revenue sharing fees to Fidelity Defendants. Many in

this list of hundreds of options were imprudent for Plan participants to invest their

retirement savings, consistently underperformed their designated benchmarks,

consistently underperformed the majority of other funds of the same investment

style, charged excessive fees, and paid revenue sharing to Fidelity far beyond a

reasonable rate for the services provided.

   196.      The only reasonable explanation for these failures is that, upon

information and belief, in exchange for the substantial revenue and profits derived

from Plan assets, Shell received preferential pricing on Shell’s other plan that was

also serviced by Fidelity, including its defined benefit plan.

   197.      These failures firmly demonstrate, among other things, a failure by the

Shell Defendants and Fidelity Defendants to prudently and loyally manage,

operate, and administer the Plan.

   VI. Shell Defendants Paid Shell Employees with Plan Assets

   198.      The Plan’s Regulations and Trust Agreement provide that the Trustees

and the Plan Administrator shall not receive any remuneration from the Plan.

   199.      Despite this, Shell Defendants obtained money from Plan participants’

retirement assets for administering the Plan. Shell Defendants used Plan assets to

pay four employees $2,124,886 from 2014 to 2018, including paying one employee
                                           77
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 78 of 99




$201,032 in 2015. Shell Defendants also used Plan assets to pay United Airlines

$7,404 in 2014 for airline tickets.

   200.       Upon information and belief, Shell Defendants did not enter into any

contract or formal arrangement, much less a reasonable contract or arrangement,

for reimbursement of proper Plan expenses, but instead just paid itself from Plan

assets under this scheme when it had a clear conflict of interest with the Plan and

Plan participants.

   201.       Upon information and belief, Shell Defendants did not hire an

independent fiduciary to determine whether it was in the interest of the

participants to engage in this scheme or whether the services that Shell employees

performed were necessary for the operation of the Plan, whether the amounts

charged for those services were reasonable, and whether Shell was being

reimbursed only its direct expenses incurred in providing necessary services to the

Plan.

                          CLASS ACTION ALLEGATIONS

   202.       29 USC §1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

   203.       In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an

alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all



                                            78
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 79 of 99




participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following classes:

   All participants and beneficiaries of the Shell Provident Fund 401(K) Plan from
   January 21, 2014 through the date of judgment, excluding the Defendants.

   And the following subclass:

   All participants and beneficiaries of the Shell Provident Fund 401(K) Plan who
   utilized the Plan’s managed account services from January 21, 2014 through the
   date of judgment, excluding the Defendants.

   This action meets the requirements of Rule 23 and is certifiable as a class action

for the following reasons:

             a.     The Class includes over 35,000 members and is so large that

      joinder of all its members is impracticable.

             b.     There are questions of law and fact common to this Class

      because the Defendants owed fiduciary duties to the Plan and to all

      participants and beneficiaries and took the actions and omissions alleged

      herein as to the Plan and not as to any individual participant. Thus, common

      questions of law and fact include the following, without limitation: who are

      the fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a);

      whether the fiduciaries of the Plan breached their fiduciary duties to the

      Plan; what are the losses to the Plan resulting from each breach of fiduciary

      duty; and what Plan-wide equitable and other relief the court should impose

      in light of Defendants’ breach of duty.




                                           79
Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 80 of 99




         c.     Plaintiffs’ claims are typical of the claims of the Class because

  each Plaintiff was a participant during the time period at issue in this action

  and all participants in the Plan were harmed by Defendants’ misconduct.

         d.     Plaintiffs are adequate representatives of the Class because they

  were participants in the Plan during the Class period, have no interest that is

  in conflict with the Class, are committed to the vigorous representation of the

  Class, and have engaged experienced and competent attorneys to represent

  the Class.

         e.     Prosecution of separate actions for these breaches of fiduciary

  duties by individual participants and beneficiaries would create the risk of

  (A) inconsistent or varying adjudications that would establish incompatible

  standards of conduct for Defendants in respect to the discharge of their

  fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

  §1109(a), and (B) adjudications by individual participants and beneficiaries

  regarding these breaches of fiduciary duties and remedies for the Plan would,

  as a practical matter, be dispositive of the interests of the participants and

  beneficiaries not parties to the adjudication or would substantially impair or

  impede those participants’ and beneficiaries’ ability to protect their interests.

  Therefore, this action should be certified as a class action under Rule

  23(b)(1)(A) or (B).




                                      80
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 81 of 99




                                       COUNT I

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

  against Shell Defendants related to Unreasonable Recordkeeping Fees

   204.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   205.       Shell Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

   206.       If a defined contribution plan overpays for recordkeeping services due

to the fiduciaries’ “failure to solicit bids” from other recordkeepers, the fiduciaries

have breached their duty of prudence. See George v. Kraft Foods Global, Inc., 641

F.3d 786, 798–99 (7th Cir. 2011). Similarly, failing to “monitor and control

recordkeeping fees” and “paying excessive revenue sharing” as a result of failures to

“calculate the amount the Plan was paying … through revenue sharing,” to

“determine whether [the recordkeeper’s] pricing was competitive,” and to “leverage

the Plan's size to reduce fees,” while allowing the “revenue sharing to benefit” a

third-party recordkeeper “at the Plan’s expense” is a breach of fiduciary duties.

Tussey, 746 F.3d at 336.

   207.       Shell Defendants’ process for monitoring and controlling the Plan’s

recordkeeping fees was a fiduciary breach in that Shell Defendants failed to:

monitor the amount of the revenue sharing received by the Plan’s recordkeeper,

                                           81
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 82 of 99




determine if those amounts were competitive or reasonable for the services provided

to the Plan, use the Plan’s size to reduce fees, or obtain sufficient rebates to the

Plan for the excessive fees paid by participants. Moreover, Shell Defendants failed

to solicit bids from competing providers on a flat per-participant fee basis. Over

time, as the Plan’s assets grew, the asset-based revenue sharing payments to the

Plan’s recordkeeper grew, even though the services provided by the recordkeeper

remained the same. This caused the recordkeeping compensation paid to the

recordkeeper to exceed a reasonable fee for the services provided. This conduct was

a breach of fiduciary duties.

   208.      By allowing Fidelity Defendants to put virtually all of their proprietary

investments in the Plan without scrutinizing Fidelity Defendants’ financial interest

in using funds that provided them a steady stream of revenue sharing payments,

Shell Defendants failed to act in the exclusive interest of participants.

   209.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   210.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   211.      Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own



                                           82
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 83 of 99




fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT II

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

            against Shell Defendants related to Plan Investments

   212.      Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

   213.      This Count alleges breach of fiduciary duties against Shell Defendants.

   214.      The scope of the fiduciary duties and responsibilities of these

Defendants includes managing the assets of the Plan for the sole and exclusive

benefit of Plan participants and beneficiaries and acting with the care, skill,

diligence, and prudence required by ERISA. These Shell Defendants are directly

responsible for selecting prudent investment options, evaluating and monitoring the

Plan’s investments on an ongoing basis and eliminating imprudent designated

investment alternatives, and taking all necessary steps to ensure that the Plan’s

assets are invested prudently.

   215.      As the Supreme Court recently confirmed, ERISA’s “duty of prudence

involves a continuing duty to monitor investments and remove imprudent ones[.]”

Tibble, 135 S. Ct. at 1829.

   216.      Shell Defendants completely failed to monitor and evaluate the Plans’

investments that were internally designated as Tier III investments in the Plan.

                                          83
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 84 of 99




Shell Defendants also retained for years Plan investment options with

unreasonably poor performance relative to other investment options in the same or

similar assets classes that were readily available to the Plan.

   217.      By retaining every investment within Tier III, Shell Defendants

retained an investment structure that was contrary to prudent investment practices

and the actions and practices of other knowledgeable and diligent fiduciaries of

similar defined contribution plans.

   218.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   219.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   220.      Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).




                                          84
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 85 of 99




                                     COUNT III

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

 against Shell Defendants related to Unreasonable Managed Account Fees

   221.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   222.       Shell Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

   223.       Shell Defendants’ process for monitoring and controlling the Plan’s

managed account fees was a fiduciary breach in that Shell Defendants failed to

engage in a reasoned decision making process that compared Financial Engines

services and fees to other providers. Shell Defendants also failed to monitor the

amount of revenue received by the Plan’s managed account service provider,

determine if those amounts were competitive or reasonable for the services provided

to the Plan, or use the Plan’s size to reduce fees. Moreover, Shell Defendants failed

to solicit bids from competing providers. This caused the managed account

compensation paid to Financial Engines to exceed a reasonable fee for the services

provided. Moreover, the undisclosed scheme Financial Engines has with FIIOC

which benefited FIIOC was one in which FIIOC benefitted itself since the that

participants paid Financial Engines the more FIIOC received in kickbacks from

that amount. This conduct was a breach of fiduciary duties.

                                          85
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 86 of 99




   224.      Shell Defendants were obligated to monitor all sources of compensation

for each of the Plan’s service providers, including FIIOC. Shell Defendants failed to

monitor the so called “Data Connectivity” payments from Financial Engines to

FIIOC to determine with the payments were legitimate compensation for bona fide

services, or merely a quid pro quo to further the hidden business relationship

between Financial Engines and FIIOC. Shell Defendants’ failure to monitor and

control these payments caused the Plan to pay inflated managed account fees to

Financial Engines and caused FIIOC’s already-excessive compensation to become

even more unreasonable. Had Shell Defendants monitored and controlled these

payments, it could have recovered the excess for the benefit of the Plan.

   225.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   226.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   227.      Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,




                                          86
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 87 of 99




each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT IV

                 Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

   against Fidelity Investments Institutional Operations Company, Inc.

                 Misappropriation of Confidential Plan Participant Data


   228.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   229.       FIIOC is a fiduciary because it exercise authority and control

respecting management and disposition of Confidential Plan Participant Data.

   230.       FIIOC was required to discharge its duties with respect to the Plan

solely in the interest of, and for the exclusive purpose of providing benefits to Plan

participants and beneficiaries, defraying reasonable expenses of administering the

Plan, and acting with the care, skill, prudence, and diligence required by ERISA.

That included restricting its use of Confidential Plan Participant Data solely to

carrying out its Plan recordkeeping role, not using the data for nonplan purposes.

   231.       FIIOC’s disclosure of Plan participant data to Fidelity Defendants for

the purpose of soliciting the purchase of nonplan products was a fiduciary breach in

that the disclosure was for the purpose of providing benefit to Fidelity Defendants

and not for the exclusive purpose of providing benefits to Plan participants and

beneficiaries.




                                          87
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 88 of 99




   232.       Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   233.       FIIOC is liable under 29 U.S.C. §1109(a) to make good to the Plan any

losses to the Plan resulting from the breaches of fiduciary duties alleged in this

Count and is subject to other equitable or remedial relief as appropriate.

                                      COUNT V

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

     against Shell Defendants—Failure to Safeguard Confidential Plan

                                     Participant Data


   234.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   235.       Shell Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

   236.       Shell Defendants disclosure of Plan participant data to FIIOC, without

any restrictions as to the use of Plan participant data, was a fiduciary breach in

that sensitive, highly confidential personal financial data was disclosed and used for

purposes of soliciting nonplan retail products from Plan participants.




                                          88
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 89 of 99




   237.       By allowing Fidelity Defendants to use Confidential Plan Participant

Data to solicit the purchase of retail nonplan products, Shell Defendants failed to

act in the exclusive interest of participants.

   238.       Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   239.       Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   240.       Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                      COUNT VI

29 U.S.C. §1106(a)—Prohibited Transactions Between the Plan and a Party

                         in Interest against Shell Defendants


   241.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   242.       This Count alleges prohibited transactions against Shell Defendants.


                                           89
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 90 of 99




   243.      Shell Defendants were involved in causing the Plan to use FIIOC as

the Plan’s recordkeeper.

   244.      As recordkeeper, FIIOC is a party in interest. Because FIIOC is a

wholly-owned subsidiary of FMR LLC, FMR LLC is also a party in interest.

   245.      Fidelity Defendants are parties in interest because Fidelity Defendants

are wholly owned subsidiaries of FMR LLC and, upon information and belief,

Fidelity Defendants share 10 percent or more in profits with FMR LLC.

   246.      Shell Defendants knew or should have known that in its role as

recordkeeper, FIIOC received and had unfettered access to a valuable asset of the

Plan, Confidential Plan Participant Data.

   247.      Shell Defendants knew or should have known that by retaining FIIOC

as the Plan’s recordkeeper year after year and allowing FIIOC to receive unfettered

access to Confidential Plan Participant Data which its affiliates used to market

Fidelity Defendants’ nonPlan products to Plan participants, Shell Defendants

caused the Plan to engage in transactions that constituted a direct or indirect

transfer to, or use by or for the benefit of a party in interest, a valuable asset of the

Plan, Confidential Plan Participant Data, in violation of 29 U.S.C. §1106(a)(1)(D).

   248.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   249.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of




                                           90
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 91 of 99




fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   250.       Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT VII

  29 U.S.C. §1106(a) and §1132(a)(3)—Prohibited Transaction Between the

                   Plan and a Party in Interest against FIIOC


   251.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   252.       As alleged above, FIIOC is an ERISA fiduciary and subject to liability

for losses and equitable remedies under 29 U.S.C. §1132(a)(2) and §1109(a).

Alternatively, 29 U.S.C. §1132(a)(3) provides a cause of action against a party in

interest, such as FIIOC, for knowing participation in prohibited transactions or a

breach of duty by a fiduciary.

   253.       FMR LLC is a party in interest because FIIOC is a wholly owned

subsidiary of FMR LLC. 29 USC §1002(14)(H)&(I).




                                          91
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 92 of 99




   254.        Fidelity Defendants are parties in interest because Fidelity Defendants

are wholly owned subsidiaries of FMR LLC and, upon information and belief,

Fidelity Defendants share 10 percent or more in profits with FMR LLC and

therefore indirectly with FIIOC. 29 USC §1002(14)(I).

   255.        As set forth in the preceding counts, Shell Defendants knew or should

have known that retaining FIIOC year after year caused the Plan to engage in

prohibited transactions with a party in interest in violation of 29 U.S.C.

§1106(a)(1)(D).

   256.        As recordkeeper and party in interest, FIIOC knowingly received

access to highly sensitive Confidential Plan Participant Data, a valuable asset of

the Plan, and knowingly used such Confidential Plan Participant Data for its own

benefit and the benefit of its affiliates that marketed Fidelity Defendants’ nonPlan

products to Plan participants to generate substantial corporate profits for the

Fidelity Defendants. Those corporate profits are the product of FIIOC and the

Fidelity Defendants’ wrongful use of the Plan’s assets and subject to disgorgement.

   257.        The amount of such profits can only be determined after complete

discovery, as the documents and data regarding the amount of such profits are

solely in the possession of Fidelity Defendants.

   258.        Fidelity Defendants are also subject to other equitable relief as

appropriate.

   259.        FIIOC, in transmitting Confidential Plan Participant Data to Fidelity

Defendants and using Confidential Plan Participant Data to market Fidelity



                                           92
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 93 of 99




Defendants’ nonPlan products to Plan participants, caused the Plan to transfer to,

or allow use by or for the benefit of Fidelity Defendants, a valuable asset of the

Plan, Confidential Plan Participant Data, in violation of 29 U.S.C. §1106(a)(1)(D).

                                     COUNT VIII

29 U.S.C. §1106(a) and (b)—Prohibited Transactions Between the Plan and

                                          Shell


   260.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   261.       Shell Defendants dealt with the assets of the Plan in their own interest

and for their own account by diverting rebates to the Plan for reimbursement of

employee salaries and fringe benefits and other expenses instead of recovering that

revenue sharing for the Plan and Plan participants. 29 U.S.C. §1106(b)(1).

   262.       By establishing expense reimbursement accounts and revenue credit

programs that delivered revenue sharing to Shell Defendants in the form of

reimbursement of employee salaries and other expenses instead of delivering

revenue sharing to the Plan and by paying itself from those accounts, Shell

Defendants acted on behalf of a party whose interests were adverse to the interests

of the Plan or the interests of its participants or beneficiaries (namely, itself). 29

U.S.C. §1106(b)(2).

   263.       The payments to itself described above constitute prohibited

transactions by Shell Defendants as fiduciaries to the Plan and Shell Defendants

are obligated to disgorge to the Plan all amounts it received and must make good to


                                           93
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 94 of 99




the Plan all losses the Plan suffered from being deprived of those assets, namely,

the gains the Plan would have earned had those amounts been restored to the Plan.

29 U.S.C. §1109(a).

   264.       To the extent that the arrangement and payments described above are

determined not to constitute prohibited transactions under §1106(b), they are

prohibited transactions under §1106(a) because Shell Defendants, acting through

its officers, employees, and agents, caused the Plan to engage in transactions—

payment of excess revenue sharing to Shell Defendants and allowing Shell

Defendants employees to provide services to the Plan—that it knew or should have

known constituted a direct or indirect furnishing of services between the Plan and a

party in interest (Shell Defendants) or the transfer to, or use by or for the benefit of

a party in interest (Shell Defendants), of Plan assets in the form of revenue sharing.

29 U.S.C. §1106(a)(1)(C)–(D).

                                         COUNT IX

                       Injunctive Relief against all Defendants

   265.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   266.       Under 29 U.S.C. §1132(a)(3), a court may award “other appropriate

equitable relief” to redress “any act or practice” that violates ERISA. A defendant

may be liable under that section regardless of whether it is a fiduciary. A

nonfiduciary transferee of proceeds from a breach of a fiduciary duty or prohibited

transaction is subject to equitable relief if it had actual or constructive knowledge of

the circumstances that rendered the transaction or payment unlawful.

                                           94
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 95 of 99




   267.      In doing the acts described herein, Shell Defendants and FIIOC, and

those in concert with them, including Fidelity Defendants have harmed Plan

participants by, among other things, improperly garnering, retaining, disclosing

and utilizing Confidential Plan Participant Data to solicit Plan participants to

purchase nonplan retail financial products and services, providing financial and

investment advice that is not in participants’ best interest, and actively benefitting

over competitors offering nonplan products and services because of the imprimatur

of Shell Defendants’ approval by reason of FIIOC’s role as recordkeeper.

   268.      Unless Defendants are temporarily or preliminarily enjoined from the

foregoing conduct, Plan participants will be irreparably harmed by:

          a. Improper use of confidential, highly sensitive financial information

             that is solely the property of Plan participants;

          b. Improper use of a plan asset, which is confidential, highly sensitive

             financial information that is solely the property of the Plan

             participants;

          c. Loss of confidentiality of Plan participants’ records and financial

             dealings;

          d. Continued solicitation of Plan participants, using their Confidential

             Plan Participant Data, under the auspices of being the chosen Plan

             service provider to purchase nonplan retail financial products and

             services; and




                                          95
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 96 of 99




   e. Present economic loss, which is incalculable at this time because all

documents necessary to calculate such damages are in the sole possession of

Fidelity Defendants, and future economic loss which is unascertainable at this time.

                               JURY TRIAL DEMANDED

   269.          Pursuant to Fed.R.Civ.P. 38 and the Constitution of the United States,

Plaintiffs demand a trial by jury.

                                 PRAYER FOR RELIEF

          For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

                 find and declare that Defendants have breached their fiduciary

                  duties as described above;

                 find and declare that Defendants committed prohibited transactions;

                 find and adjudge that Defendants are personally liable to make good

                  to the Plan all losses to the Plan resulting from each breach of

                  fiduciary duty, and to otherwise restore the Plan to the position it

                  would have occupied but for the breaches of fiduciary duty;

                 determine the method by which Plan losses under 29 U.S.C. §1109(a)

                  should be calculated;

                 order Defendants to provide all accountings necessary to determine

                  the amounts Defendants must make good to the Plan under §1109(a);

                 remove the fiduciaries who have breached their fiduciary duties and

                  enjoin them from future ERISA violations;



                                               96
    Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 97 of 99




               surcharge against Defendants and in favor of the Plan all amounts

                involved in any transactions which such accounting reveals were

                improper, excessive and/or in violation of ERISA;

               reform the Plan to include only prudent investments;

               reform the Plan to obtain bids for recordkeeping and to pay only

                reasonable recordkeeping expenses;

               reform the Plan to obtain bids for managed account services and to

                pay only reasonable managed account service fees;

               certify the Classes, appoint each of the Plaintiffs as a class

                representative, and appoint Schlichter, Bogard & Denton LLP as

                Class Counsel;

               award to the Plaintiffs and the Class their attorney’s fees and costs

                under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

               order the payment of interest to the extent it is allowed by law; and

               grant other equitable or remedial relief as the Court deems

                appropriate.

Additionally, Plaintiffs request that the Court enter a preliminary injunction in

favor of Plaintiffs and against Defendants, and all those acting in concert with

them, to enjoin Defendants, pending further Order of this Court, from committing

the following acts:




                                           97
Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 98 of 99




   (a) soliciting any business from Plan participants whose name became

      known to Fidelity Defendants by way of FIIOC’s position as the Plan’s

      recordkeeper;

   (b) using, disclosing, transmitting, and continuing to possess, for the

      purpose of solicitation of Plan participants, the information contained in

      the records of the Plan, including, but not limited to, the names,

      addresses, and confidential financial information of the customers

      Fidelity Defendants learned through FIIOC’s position as the Plan’s

      recordkeeper.




                                    98
  Case 3:20-cv-00021 Document 84 Filed on 05/21/20 in TXSD Page 99 of 99




May 21, 2020                By: /s/ Jerome J. Schlichter

                            *Jerome J. Schlichter, Esq., attorney-in-charge
                            (Missouri Bar #32225)
                            *Troy A. Doles, of counsel
                            (Missouri Bar #47958)
                            *Heather Lea, of counsel
                            (Missouri Bar #49872)
                            *Sean A. Soyars, of counsel
                            (Missouri Bar #57317)
                            *Scott T. Apking, Esq., of counsel
                            (Missouri Bar #66868)
                            SCHLICHTER, BOGARD & DENTON, LLP
                            100 South Fourth Street, Suite 1200
                            St. Louis, Missouri 63102
                            Telephone: (314) 621-6115
                            Facsimile: (314) 621-5934
                            jschlichter@uselaws.com
                            tdoles@uselaws.com
                            hlea@uselaws.com
                            ssoyars@uselaws.com
                            sapking@uselaws.com
                            *Admitted Pro Hac Vice
                            Attorneys for Plaintiffs

                            Robert M. Tramuto, of counsel
                            Texas Bar #20186300
                            S.D. Texas Bar #6863
                            Jones Granger
                            10000 Memorial Drive
                            Suite 888
                            P.O. Box 4340
                            Houston, TX 77210
                            Telephone: (713) 668-0230
                            Facsimile: (713) 956-7139
                            btra@jonesgranger.com
                            Local Counsel for Plaintiffs




                                   99
